            Case 21-53476-sms                       Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                                Document      Page 1 of 63
                                                                                                      Fitti)W4ULf.Ft-t`.c..
                                                                                                            BANttRUPTCY COU
 Fill in this information to identify your case:
                                                                                                          14011TtiEliti INSINI;T
                                                                                                                  1••:, fV,G1f,
  Debtor 1         OTtmes                                                                                              PP1
                    First Name               Middle Narf,                Last Na,,,
                                                                                                      2ti?
  Debtor 2
  (Spouse, if filing) First Name             Middle Name                 Last Name    •


  United States Bankruptcy Court for the: /\10 r
                                               •--HI ern
                                                      District of

  Case number
  (If known)
                                                                                                               f -5777,1To
                                                                                                             •7TP                         Check if this is an
                                                                                                                                          amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                     04/19

Be as complete and accurate is possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


  Part 1:         Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

            NArried
        WNot married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       M ./No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

               Debtor 1:                                            Dates Debtor          Debtor 2:                                         Dates Debtor 2
                                                                    lived there                                                             lived there


                                                                                          LI Same as Debtor 1                              U Same as Debtor 1

                                                                    From                                                                       From
                 Number            Street                                                    Number Street
                                                                    To                                                                         To




                 City                       State ZIP Code                                   City                      State ZIP Code
                                                                                                                                   ,




                                                                                          U Same as Debtor 1                               U Same as Debtor 1

                                                                    From                                                                       From
                 Number            Street                                                    Number Street
                                                                    To                                                                         To




                 City                       State ZIP Code                                   City                      State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
         e s and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       stat
                                                                          ,
      le No
       .0 Yes. Make sure you fill out Schedule I-I: Your Codebtors (Official Form 106H).



   Part 2: Explain the Sources of Your Income

Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
           Case 21-53476-sms                         Doc 13                Filed 05/18/21 Entered 05/18/21 16:14:37                                        Desc Main
                                                                          Document      Page 2 of 63

Debtor 1       Ta —rVIPS
               First Name
                                (761.9/
                               Middle Name
                                                              OyCtlAj
                                                         Last Namkj
                                                                              11                             Case number (ir known)   2.1 -5,474,

 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


     P       4 Fill in the details.
           [:es.

                                                              ! ". tieiitor                                            D‘btCie•g,

                                                                Sources of Income             Gross income              Sources of Income              Gross income
                                                                Check all that apply.         (before deductions and    Check all that apply.          (before deductions and
                                                                                              exclusions)                                              exclusions)

                                                                 M ./Wages, commissions,                                      Wages, commissions,
           From January 1 of current year until
           the date you filed for bankruptcy:
                                                                     bonuses, tips            $ VCS )                         bonuses, tips
                                                                       Operating a business                                   Operating a business


                                                                                                                         LI
                                                                                                  3 (3)1 qi pf
                                                                 El/ Wages, commissions,                                                   missions:
           For last calendar year:
                                                                     bonuses, tips                                            ivz,guesse.,7s
           (January 1 to December 31,        LO 2_D           ) U      Operating a business             •               LI Operating a business
                                             YYYY
                :
           For the calendar year before that:
                                                                 ljd Wages, commissions,                                LI    Wages, commissions,
                                                                     bonuses, tips                                            bonuses, tips
           (January 1 to December 31,                            CI    Operating a business                             LI    Operating a .business
                                             YYYY



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental Income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include incorne that you listed in line 4.

     QI4o
     U Yes. Fill in the details.
                                                                .Debtor I                                                 beibtOr2

                                                                 Sources of income            Gross income from           Sources of income            Gross income from
                                                                 Describe below.              each source                 Describe below.              each source
                                                                                              (before deductions and                                   (before deductions and
                                                                                              exclusions)                                              exclusions)



            From January 1 of current year until
            the date you filed for bankruptcy:




             For last calendar year:
            (January 1 to December 31,        9- 0211
                                             YYYY




             For the calendar year before that:
             (January 1 to December 31,0            /7    )
                                              YYYY




 Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
          Case 21-53476-sms                                 Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                             Desc Main
                                                                         Document      Page 3 of 63

Debtor'      Tct-ynes 767
             First Name         Middle Name
                                                               g
                                                             Last Name
                                                                                                         Case number iithr,own)      —   53)+76
 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     0 No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
              "incurred by an individual primarily for a personal, family, or household purpose."
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

              O No. Go to line 7.             "

              •      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                          total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      ' child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     0 / Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              CR" No. Go to line 7.

              O Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                     creditor. Do not include payments for domestic support obligations, such as child support and
                     alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                              Dates of     Total amount paid         Amount you still owe   Was this payment for...
                                                                              payment


                                                                                                                                            0 Mortgage
                      Creditors Name
                                                                                                                                               Car

                      Number    Street                                                                                                      0 Credit card
                                                                                                                                            0 Loan repayment
                                                                                                                                            0 Suppliers or vendors
                      City                        State           ZIP Code
                                                                                                                                            0 Other


                                                                                                                                               Mortgage
                      Creditor's Name
                                                                                                                                            0 Car
                      Number    Street
                                                                                                                                            0 Credit card
                                                                                                                                            LI Loan repayment
                                                                                                                                            0 Suppliers or vendors
                      city                        State           ZIP Code
                                                                                                                                            0 Other


                                                                                                                                            CI Mortgage
                      Creditors Name
                                                                                                                                            0 Car
                       Number    Street
                                                                                                                                            0 Credit card
                                                                                                                                            0 Loan repayment
                                                                                                                                            0 Suppliers or vendors
                       City                       State           ZIP Code
                                                                                                                                            0 Other



 Official Form 107                                        Statement of Financial Affairs for individuals Filing for Bankruptcy                          page 3
           Case 21-53476-sms                          Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                    Desc Main
                                                                  Document      Page 4 of 63

Debtor 1       T ck-rne5
                  -
               Fits( Name
                         305e,  Middle Name
                                                      jg
                                                      Last Nam
                                                                                                  Case number or Mown)           —53c'

 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.



     El Yes. List all payments to an insider.
                                                                     Dates of     Total amount       Amount you still    Reason for this payment
                                                                     payment      paid               owe



            Insiders Name



            Number    Street




            City                              State    ZIP Code




            Insider's Name


            Number    Street




            City                              Stale    ZIP Code


  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt,that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     telo
           Yes. List all payments that benefited an insider.

                                                                    Dates of       Total amount      Amount you still    Reason for this payment
                                                                    payment        paid              owe
                                                                                                                         Include creditor's name



            Insiders Name



            Number     Street




            City                              State    ZIP Code




            Insider's Name



            Number     Street




            City                              State    ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
            Case 21-53476-sms                                 Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                     Desc Main
                                                                          Document      Page 5 of 63


Debtor 'I       Jarne5 Tos 1-1 1301A)ell                      Last No e
                                                                                                                 Case number (iummy.)               0',9476
                 First Name         Middle Name
                                                  f

   Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

      tiNo
            Yes. Fill in the details.
                                                                     Nature of the case                    Court or agency                               Status of the case



             Case title                                                                                                                                  O    Pending
                                                                                                         iCourt Name
                                                                                                                                                         O    On appeal

                                                                                                         ;Number     Street                              O    Concluded

             Case number
                                                                                                         !City                   State   ZIP Code
                                                                                                          •



             Case title                                                                                   lCourt Name
                                                                                                                                                         LI   Pending

                                                                                                                                                         O    On appeal

                                                                                                          !Number    Street                              O    Concluded


             Case number
                                                                                                          City                   State   ZIP Code


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

                  Go to line 11.
       0    Yes. Fill in the information below.

                                                                                 Describe the property                                    Date         Value of the property


                                                                             1

                   Creditors Name



                   Number     Street                                             Explain what happened


                                                                                      Property was repossessed.
                                                                                      Property was foreclosed.
                                                                                      Property was garnished.
                   City                               State   ZIP Code                Property was attached, seized, or levied.

                                                                                 Describe the property                                    Date          Value of the property




                   Creditors Name



                   Number     Street
                                                                                 Explain what happened


                                                                                 LI   Property was repossessed.
                                                                                 O    Property was foreclosed.
                                                                                 O    Property was garnished.
                   City                               State   ZIP Code
                                                                                 O    Property was attached, seized, or levied.



 Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
           Case 21-53476-sms                            Doc 13            Filed 05/18/21 Entered 05/18/21 16:14:37                                  Desc Main
                                                                         Document      Page 6 of 63


Debtor 1          Janes J"--
                   First Name     Middle Name            Last a e
                                                                                                           Case number of mown)   2   —   5        4.76

 11.Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
     eq,
           Yes. Fill in the details.

                                                                   Describe the action the creditor took                          Date action      Amount
                                                                                                                                  was taken
           Creditors Name



           Number       Street




           City                           State    ZIP Code        Last 4 digits of account number: XXXX-


  12.Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodiap, or another official?
     El/ No
      lj Yes

  Part 5:          List Certain Gifts and Contributions


        2 n 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
  13. With'
      ef No
      U Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600             Describe the gifts                                            Dates you gave      Value
             per person                                                                                                           the gifts




           Person to Whom You Gave the Gift




           Number        Street



           City                            State   ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600              Describe the gifts                                            Dates you gave     Value
            per person                                                                                                            the gifts



            Person to Whom You Gave the Gift




            Number       Street



            City                           State   ZIP Code    i


            Person's relationship to you


 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
           Case 21-53476-sms                           Doc 13            Filed 05/18/21 Entered 05/18/21 16:14:37                                             Desc Main
                                                                        Document      Page 7 of 63

Debtor 1      Oame5 j;seph ecoAR,11
                  First Name       Wide Name           Last N me
                                                                                                              Case number (if known)    2   "




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     )Z(No
           Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities               Describe what you contributed                                             Date you              Value
            that total more than $600                                                                                                   contributed




           Charity's Name




           Number      Street




           City          State      ZIP Code




  Part 6:           List Certain Losses


  15.Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     V(No
     U Yes. Fill in the details.

             Describe the property you lost and                    Describe any insurance coverage for the loss                             Date of your      Value of property
             how the loss occurred                                                                                                          loss              lost
                                                                   Include the amount that insurance has paid. List pending insurance
                                                                   claims on line 33 of Schedule AB: Property.




  Part 7:         List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
      U Yes. Fill in the details.

                                                                   Description and value of any property transferred                        Date payment or   Amount of payment
                                                                                                                                            transfer was
             Person Who Was Paid
                                                                                                                                             made


             Number       Street




             City                       State   ZIP Code



             Email or website address


             Person Who Made the Payment, if Not You



 Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 7
           Case 21-53476-sms                             Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                       Desc Main
                                                                         Document      Page 8 of 63


Debtor 1                              T 5 5901              RqqWQ,11
                                                          Last Namas,/
                                                                                                            Case number (if known)   2-1 -53 4 7/
                  First Name        Middle Name V




                                                                  Description and value of any property transferred                  Date payment or      Amount of
                                                                                                                                     transfer was made    payment


           Person Who Was Paid


           Number        Street




           City                         State    ZIP Code




           Email or website address


           Person Who Made the Payment, If Not You


  17.Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

      &Ko
      CI Yes. Fill in the details.

                                                                   Description and value of any property transferred                 Date payment or      Amount of payment
                                                                                                                                     transfer was
                                                                                                                                     made
            Person Who Was Pald


            Number        Street




            City                         State      ZIP Code

  16.Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred In the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do pot include gifts and transfers that you have already listed on this statement.
        ,
          No
      CI Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments received      Date transfer
                                                                   transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer


            Number        Street




            City                         State      ZIP Code


            Person's relationship to you


            Person Who Received Transfer



           , Number        Street




            City                         State      ZIP Code

            Person's relationship to you

 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
           Case 21-53476-sms                        Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                         Desc Main
                                                                    Document      Page 9 of 63


Debtor 1
                First Name
                                    j j"iS
                                 Middle Name
                                                     .g
                                                     L
                                                           C ti'W
                                                          i. i
                                                                          \                           Case number (if known)                5 1-P76.

 19. Within 10years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

    C4 10
       .
     Li Yes. Fill in the details.

                                                            Description and value of the property transferred                                            Date transfer
                                                                                                                                                         was made


           Name of trust




  Part 8:     List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
  20.Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held In your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     broke
        /    ge houses, pension funds, cooperatives, associations, and other financial institutions.
     It No
     0     Yes. Fill in the details.

                                                             Last 4 digits of account number     Type of account or            Date account was        Last balance before
                                                                                                 Instrument                    closed, sold, moved,    closing or transfer
                                                                                                                               or transferred

            Name of Financial Institution
                                                                                                 13 Checking

            Number     Street
                                                                                                 U Savings
                                                                                                 U Money market
                                                                                                    Brokerage
            City                       State   ZIP Code
                                                                                                 U Other


                                                              XXXX—                                 Checking
            Name of Financial Institution
                                                                                                    Savings

            Number      Street                                                                   U Money market
                                                                                                 U Brokerage
                                                                                                     Other
             City                      State   ZIP Code



      e
  21.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     se rities, cash, or other valuables?
     l     No
     U Yes. Fill in the details.
                                                              Who else had access to It?                     Describe the contents                            Do you still
                                                                                                                                                              have it?

                                                                                                                                                              U No
             Name of Financial institution                                                                                                                    U Yes
                                                             Name


             Number     Street                               Number   Street


                                                             City       State     ZIP Code

             City                      State   ZIP Code



 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
             Case 21-53476-sms                           Doc 13             Filed 05/18/21 Entered 05/18/21 16:14:37                                      Desc Main
                                                                           Document     Page 10 of 63

Debtor 1          T afteg
                    -     Tc;s                                CignWQ/            11                                    Case number vi/known)          —
                     First Name       Midde Name              Last Nemgj




22.H a7you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
   .
   a - No
      U    Yes. Fill in the details.
                                                                    Who else has or had access to it?                        Describe the contents                 Do you still
                                                                                                                                                                   have it?

                                                                                                                                                                        No
              Name of Storage Facility                              Name                                                                                            U Yes


              Number        Street                                  Number    Street



                                                                    CityState ZIP Code


              City                         State   ZIP Code



  Part 9:               Identify Property You Hold or Control for Someone Else

  23: Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or h   in trust for someone.
             No
      U      Yes. Fill in the details.
                                                                    Where is the property?                                    Describe the property             Value



              Owner's Name


                                                                   Number    Street
              Number         Street




                                                                   City                          State      ZIP Code
              City                         State   ZIP Code


  Part 10:              Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  •       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
          hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
          including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  ig Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

  •       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
          substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

   24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


          riZio
             Yes. Fill in the details.
                                                                    Governmental unit                           Environmental law, if you know it               Date of notice
                                                                                                                                                           —r

              Name of site                                          Governmental unit


              Number       Street                                   Number    Street


                                                                    City                 State   ZIP Code



              City                        State    ZIP Code




 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10       .
           Case 21-53476-sms                         Doc 13              Filed 05/18/21 Entered 05/18/21 16:14:37                                           Desc Main
                                                                        Document     Page 11 of 63

Debtor 1             ---
                     otjyje.5. 3;5
                First Name    Middle Name
                                                h     bov oil
                                                      Last Nam
                                                                                                                Case number (if known)   z 1 — 5,911-7c

 25.Have you notified any governmental unit of any release of hazardous material?

     al/ No
     U     Yes. Fill in the details.
                                                             Governmental unit                              Environmental law, if you know it                  Date of notice



            Name of site                                    Governmental unit

            Number Street                                   Number Street


                                                            City                 State    ZIP Code

            City                    State      ZIP Code


  26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     U     Yes. Fill in the details.
                                                                                                                                                                 Status of the
                                                                 Court or agency                                 Nature of the case                              case

           Case title
                                                                                                                                                                 U Pending
                                                                 Court Name
                                                                                                                                                                 •   On appeal

                                                                 Number Street                                                                                   U Concluded


           Case number                                           City                    State   ZIP Code


  Part 11:           Give Details About Your Business or Connections to Any Business

  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         •   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner In a partnership
           U An officer, director, or managing executive of a corporation

            U An owner of at least 5% of the voting or equity securities of a corporation

      1:Skro. None of the above applies. Go to Part 12.
      U Yes. Check all that apply above and fill in the details below for each business.
                                                                 Describe the nature of the business                              Employer Identification number
                                                                                                                                  Do not include Social Security number or MN.
             Business Name

                                                                                                                                , EIN:
             Number Street
                                                                 Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                                  From               To
             City                      State   ZIP Code
                                                                 Describe the nature of the business                              Employer Identification number
                                                                                                                                  Do not include Social Security number or MN.
             Business Name

                                                                                                                                  EIN:          —
             Number Street
                                                                 Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                                  From               To
              City                     State    ZIP Code

 Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 11
           Case 21-53476-sms                      Doc 13          Filed 05/18/21 Entered 05/18/21 16:14:37                                          Desc Main
                                                                 Document     Page 12 of 63

Debtor 1      TFirstctry)e5
                     -         JO-serki            Last Na
                                                                                                        Case number (if known)   -21 - 5,34-76
                    Name    Middle Name



                                                                                                                        Employer identification number
                                                             Describe the nature of the business
                                                                            •      -   •
                                                                                                                        Do not Include Social Security number or IT1N.
           Business Name
                                                                                                                      1 EIN:

           Number Street                                                                                                 Dates business existed
                                                             Name of accountant or bookkeeper



                                                                                                                         From               To
           City                    State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      Institutions, creditors, or other parties.

     N/No
     U Yes. Fill in the details below.

                                                             Date issued




           Name                                              MM! DO! YYYY


           Number street




            City                    State   ZIP Code




gal                Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.



       x.*tiv-vv2,ocf, got,er tu_x
           Signature of Debtor 1                                                Signature of Debtor 2


           Date    3               2-1                                          Date

       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       te(No
       U     Yes



       Did ou pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       z    No
       U    Yes. Name of person                                                                                   Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119).




 Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
             Case 21-53476-sms                           Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                      Desc Main
                                                                       Document     Page 13 of 63

Fill in this information to identify your case and this filing:


Debtor 1
                     First Name                •   Middle ilme
                                                                                             we.I
Debtor 2
(Spouse, tf filing) First Name                     Middle Name                   Last Name


                                             Aro           er-ft
United States Bankruptcy Court for the:                      District of         eoraktf
Case number                       —534-17C0
                                                                                                                                                  U    Check if this is an
                                                                                                                                                       amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                             12/15

 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.


Pad 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    E1)4o. Go to Part 2.
          Yes. Where is the property?
                                                                           What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                   t                       Cfkgcigle-family home                             the amount of any secured claims on Schedule D:
      1.1.     3 15 jturk,c/t- o n Traok
              Street address, if available, or other description
                                                                                Duplex or multi-unit building
                                                                                                                             Creditors Who Have Claims Secured by Property.

                                                                           O Condominium or cooperative                      Current value of the      Current value of the
                                                                           D    Manufactured or mobile home                  entire property?          portion you own?
                                                                           O    Land                                         $            qg           $ 14"Ct      8GI
                                                                           O    Investment property
                KostArell                                3ooq5             O    Timeshare                                    Describe the nature of your ownership
              City                            State        ZIP Code                                                          interest (such as fee simple, tenancy by
                                                                           O    Other
                                                                                                                             the entireties, or a life estate), if known.
                                                                           WI, has an interest in the property? Check one.
                                                                                                                              F-ee..S1 fly e,
                F\ 4- n                                                    ila'Debtor 1 only
                                                                           0 Debtor 2 only
              County
                                                                           0 Debtor 1 and Debtor 2 only                      U   Check if this is community property
                                                                                                                                 (see instructions)
                                                                           0 At least one of the debtors and another
                                                                           Other information you wish to add about thAiiqm, suchraLIRcal
                                                                           property identification number:         )2        - 01-/-09 -                (2.
     If you own or have more than one, list here:
                                                                       What is the property? Check all that apply.
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                       O Single-family home                                  the amount of any secured claims on Schedule D:
       1.2.                                                                                                                  Creditors Who Have Claims Secured by Property
                                                                       O       Duplex or multi-unit building
               Street address, if available, or other description
                                                                       O Condominium or cooperative                          Current value of the      Current value of the
                                                                       O       Manufactured or Mobile home                   entire property?          portion you own?
                                                                       O       Land
                                                                       O       Investment property
                                                                                                                             Describe the nature of your ownership
                                                                       O       Timeshare
               City                            State        ZIP Code                                                         interest (such as fee simple, tenancy by
                                                                       O       Other                                         the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.

                                                                       0       Debtor 1 only

               County                                                  0       Debtor 2 only
                                                                       0       Debtor 1 and Debtor 2 only                    U   Check if this is community property
                                                                       0       At least one of the debtors and another           (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:



  Official Form 106A/B                                                     Schedule A/B: Property                                                                page 1
           Case 21-53476-sms                         Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                         Desc Main
                                                                   Document     Page 14 of 63
Debtor 1          Yj neg             JOseet seveue,11                                                   Case number (irknown)
                                                                                                                                -24 - s,9476
                  First Name     Middle Name            Last Nam




                                                                   What is the property? Check all that apply.             Do not deduct secured claims or exemptions. Put
                                                                   U    Single-family home                                 the amount of any secured claims on Schedule D:
    1.3.                                                                                                                   Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description      U    Duplex or multi-unit building
                                                                   U Condominium or cooperative                            Current value of the      Current value of the
                                                                                                                           entire property?          portion you own?
                                                                   El Manufactured or mobile home
                                                                   El Land
                                                                   U    Investment property
           City                            State      ZIP Code     U    Timeshare
                                                                                                                           Describe the nature of your ownership
                                                                                                                           interest (such as fee simple, tenancy by
                                                                   U    Other                                              the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   U Debtor 1 only
           County
                                                                   U Debtor 2 only
                                                                   El Debtor 1 and Debtor 2 only                           LI Check if this is community property
                                                                                                                                (see instructions)
                                                                   U At least one of the debtors and another

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here.                                                                                      4      $ /t7D)0


Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles


       Yes


    3.1.    Make:                       e,ke,vrof,e,+               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
            Model:                      ect,rn aro                      Debtor 1 only                                       Creditors Who Have Claims Secured by Properly.

            Year:                       201(k                       El Debtor 2 only
                                                                    U Debtor 1 and Debtor 2 only
                                                                                                                            Current value of the      Current value of the
            Approximate mileage:        61) 00 I                    U At least one of the debtors and another
                                                                                                                            entire property?          portion you own?

            Other information:
                                                                    Li Check if this Is community property (see             $ 0 -) r )                $         '780
                                                                       instructions)



   If you own or have more than one, describe here:

           Make:                                                    Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    3.2.
                                                                                                                            the amount of any secured claims on Schedule D:
                                                                    U Debtor 1 only
            Model:                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                    U Debtor 2 only
            Year:                                                                                                           Current value of the      Current value of the
                                                                    U Debtor 1 and Debtor 2 only
                                                                                                                            entire property?          portion you own?
            Approximate mileage:                                    U At least one of the debtors and another
            Other information:
                                                                    U Check if this is community property (see
                                                                      instructions)




 Official Form 106A/B                                                  Schedule AM: Property                                                                  page 2
           Case 21-53476-sms                       Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                        Desc Main
                                                                Document     Page 15 of 63
Debtor 1
               First Name
                                   '    OrSe1 4)
                                Middle Name         Last Na
                                                                                                     Case number (if known)           —   5 3 96

           Make:                                               Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
   3.3.
                                                                                                                         the amount of any secured claims on Schedule D:
           Model:
                                                                0 Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                              . 0 Debtor 2 only                                                   -- -
           Year:                                                                                                         Current value of the      Current value of the
                                                                0 Debtor 1 and Debtor 2 only                             entire property?          portion you own?
           Approximate mileage:                                 0 At least one of the debtors and another
           Other information:
                                                               0 Check if this is community property (see
                                                                   instructions)


           Make:                                               Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
   3.4.
                                                                                                                         the amount of any secured claims on Schedule D:
           Model:                                              0 Debtor 1 only                                           Creditors Who Have Claims Secured by Properly.
                                                                   Debtor 2 only
           Year:                                                                                                         Current value of the      Current value of the
                                                               0 Debtor 1 and Debtor 2 only                              entire property?          portion you own?
           Approximate mileage:                                    At least one of the debtors and another
           Other information:
                                                                0 Check if this is community property (see
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Exa
   z pies: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      No
   0 Yes


           Make:                                                Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
    4.1.
                                                                                                                          the amount of any secured claims on Schedule D:
                                                                U Debtor 1 only                                           Creditors Who Have Claims Secured by Properly.
           Model:
                                                                U Debtor 2 only
           Year:
                                                                0 Debtor 1 and Debtor 2 only                              Current value of the      Current value of the
           Other information:                                   0 At least one of the debtors and another                 entire property?          portion you own?

                                                                U Check if this is community property (see
                                                                  instructions)



   If you own or have more than one, list here:

           Make:                                                Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
    4.2.
                                                                                                                          the amount of any secured claims on Schedule D:
           Model:                                               U Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                                                                U Debtor 2 only
            Year:                                                                                                         Current value of the      Current value of the
                                                                0 Debtor 1 and Debtor 2 only                              entire property?          portion you own?
            Other information:                                  0 At least one of the debtors and another

                                                                El Check if this is community property (see
                                                                    instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   you have attached for Part 2. Write that number here
                                                                                                                                                   $            '7




 Official Form 106A/B                                            Schedule A/B: Property                                                                     page 3
              Case 21-53476-sms                Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                               Desc Main
                                                             Document     Page 16 of 63
Debtor 1           dra-mes T'ospfk BajweAl                                                     Case number (if known)   2-
                                                                                                                        1    5n1J-76.
                   Mist Name   Middle Name       Last Na e




Part 3:         Describe Your Personal and Household Items
                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware


            'Yes. Describe                                                                                                      $    50-0# GrO
                               L6=pplia-A1ces                 Purn /4- tee/
57.Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games


   P'Yes. Describe                                                                                                              $    _5001.00
                                rdeVlsion
58.Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

    •        Yes. Describe

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
    ErNo
    • Yes. Describe


 10. Firearms
     Exylples: Pistols, rifles, shotguns, ammunition, and related equipment
         No
     • Yes. Describe

    Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

    e        Yes. Describe                                                                                                               5 °C, 00


 12.Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                  gold, silver


        ▪    Yes. Describe

 13. Non-farm animals
     Exa    es: Dogs, cats, birds, horses
             No
        •    Yes. Describe


 14. Any other personal and household items you did not already list, including any health aids you did not list

        V No
        U Yes. Give specific
          information.

€ 16. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                 $     IO5Oi CO
      for Part 3. Write that number here



  Official Form 106A/B                                        Schedule NB: Property                                                          page 4
           Case 21-53476-sms                        Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                             Desc Main
                                                                    Document     Page 17 of 63
                 r   afne    5    (5 gefk                                                                                         53416         1
Debtor 1                                                                                      Case number (if known)
                 Mist Name       Middle Name          Last Name,/




Part 4:        Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims .
                                                                                                                                    or exemptions.               '

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   Li No
   Vies                                                                                                       Cash:                                 5 I 00

17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   I:1)10
   Vff
    i Yes                                                            Institution name:


                                 17.1. Checking account:                   n Trusi- bank                                                       /02,00
                                  17.2. Checking account:            P1VC„                                                                       1100
                                  17.3. Savings account:              Forf- McPherson Crizdii-1-- )An iton                                            t, 00
                                  17.4. Savings account:

                                  17.5. Certificates of deposit:

                                  17.6. Other financial account:

                                  17.7. Other financial account:

                                  17.8. Other financial account

                                  17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Exa ples: Bond funds, investment accounts with brokerage firms, money market accounts
    2     No
    0 Yes                         Institution or issuer name:




 19.Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    anrL , partnership, and joint venture

    cu    No                      Name of entity:                                                               % of ownership:
    0 Yes. Give specific                                                                                        0%
          information about
          them
                                                                                                                0%
                                                                                                                0%




  Official Form 106A/B                                               Schedule A/B: Property                                                         page 5
            Case 21-53476-sms                        Doc 13          Filed 05/18/21 Entered 05/18/21 16:14:37                          Desc Main

 Debtor 1     .140
               First Name
                            5      jc3sepk
                                        f
                                Middle Name            Lasi Name
                                                                    Document
                                                                       Q,t1
                                                                                 Page 18 of 63
                                                                                                 Case number (if known)   21   - 53476
20.Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them. •

    IS/No
    D Yes. Give specific        Issuer name:
      information about
      them




 21.Retirement or pension accounts
      7 ples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    Exa

    12   No
    Li Yes. List each
       account 'separately.      Type of account:         Institution name:

                                401(k) or similar plan:                                                                           $

                                 Pension plan:                                                                                    $

                                 IRA:                                                                                             $

                                 Retirement account:                                                                              .$

                                 Keogh:                                                                                           $

                                 Additional account                                                                               $

                                 Additional account                                                                               $



 22.Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    com .nies, or others

     It No
     U Yes                                            Institution name or individual:
                                 Electric:

                                 Gas:

                                 Heating oil:

                                 Security deposit on rental unit:

                                 Prepaid rent

                                 Telephone:

                                 Water:

                                 Rented furniture:

                                 Other



' 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

     iNo
     Li Yes                       Issuer name and description:




  Official Form 106A/B                                               Schedule NB: Property                                                  page 6
               Case 21-53476-sms                         Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                     Desc Main
                                                                       Document     Page 19 of 63
    Debtor 1        T: 2 0
                     First Name
                                  eS    33sepli
                                       Middle Name
                                                             Bc
                                                            Last Nam
                                                                       bt)   ii                            Case number (ifiviovvn)     2-    -.5 314 76

    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).


       U Yes                                    Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
       exer
         i isable for your benefit
              No
       •      Yes. Give specific
              information about them....


, 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       i      No
       U Yes. Give specific
         information about them.... I


    27. Licenses, franchises, and other general intangibles
        Exa
        i    pies: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       t      No
       U Yes. Give specific
         information about them....


: Money or property owed to you?                                                                                                                     Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

    28. Tax efunds owed to you
              No
           U Yes. Give specific information                                                                                   Federal:
                  about them, including whether
                  you already filed the returns                                                                               State:
                  and the tax years.
                                                                                                                              Local:



     29. Family support
           Exa
           z   ples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
           U Yes. Give specific information
                                                                                                                             Alimony:
                                                                                                                              Maintenance:
                                                                                                                             Support
                                                                                                                              Divorce settlement:
                                                                                                                              Property settlement

     30. Other amounts someone owes you
'          Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                     Social Security benefits; unpaid loans you made to someone else
           dNo
           U Yes. Give specific information




      Official Form 106A/B                                              Schedule A/B: Property                                                                  page 7
                 Case 21-53476-sms                     Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                               Desc Main
                                                                     Document     Page 20 of 63
     Debtor 1            ai/Y1
                         ---s
                      First Name
                                            STA A toui
                                     Middle Name         Last Name
                                                                                                            Case number (if known)       /




' 31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (RSA); credit, homeowner's, or renter's insurance
        Cil/ No
        U Yes. Name the insurance company            Company name:                                             Beneficiary:                              Surrender or refund value:
               of each policy and list its value....




     32. Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         propf rty because someone has died.

        u No
        U Yes. Give specific information



     33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
           7 ples: Accidents, employment disputes, insurance claims, or rights to sue
         Exa
        m No
         •     Yes. Describe each claim.


     34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to s9t off claims
                No
         U Yes. Describe each claim.




     35. Any,inancial assets you did not already list
:
         0 No
         U Yes. Give specific information



     36. Add the dollar yalue of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here                                                                                                   4




      Part 5:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      37. Do     • u own or have any legal or equitable interest in any business-related property?
                No. Go to Part 6.
             U Yes. Go to line 38.
                                                                                                                                                         Current value of the
                                                                                                                                                        'portion you own? _
                                                                                                                                                        'Do not deduct secured claims
                                                                                                                                                         or exemptions.

      X Acc unts receivable or commissions you already earned
 ,
             Lti No
             U Yes. Describe
                                                                                                                                                        t
                                                                                                                                                        1S
      39. Office equipment, furnishings, and supplies
          0;1)1es: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
                No
             U Yes. Describe                                                                                                                            .$
                                                                                                                                                        1

       Official Form 106A/B                                           Schedule A/B: Property                                                                          page 8
                           .
            Case 21-53476-sms                  Doc 13             Filed 05/18/21 Entered 05/18/21 16:14:37                              Desc Main
                                                                 Document     Page 21 of 63
 Debtor 1
                             Middle Name   •     Last Nam
                                                                 1,001                     Case number (Ifknew,,)
                                                                                                          knew,,)   -2   1    - .5,91/-762
                First Name                                  EJ




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your,trade

   Et<
   •    Yes. Describe



41. Inv9øfory
    IU'No
                                                                                                                                  1
     U Yes. Describe


42. Interests in partnerships or joint ventures
      No
    U Yes. Describe          Name of entity:                                                                  chi of ownership:
                                                                                                                         %.




 43. Center lists, mailing lists, or other compilations
        No
     CI Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               U No
               C3 Yes. Describe

 44.AN,business-related property you did not already list
    ite No
    U Yes. Give specific
        information




 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here




 Part 6:       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


, 46. Do ou own or have any legal or equitable interest in any farm- or commercial fishing-related property?
         No. Go to Part 7.
      O Yes. Go to line 47.
                                                                                                                                      Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured claims
                                                                                                                                      or exemptions.
, 47. Farm animals
:       / pies: Livestock, poultry, farm-raised fish
      Exa
       idNo
       O Yes




   Official Form 106A/B                                           Schedule AIB: Property                                                           page 9
             Case 21-53476-sms                       Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37                        Desc Main
                                                              Document     Page 22 of 63
  Debtor 1        .TCZIYIe5         croeidi                                                Case number (if known)   2i —5.31417
                   Fast Name      Middle Name




    d
, 48. Cro s—either growing or harvested
       No
     O Yes. Give specific
       information

  as. Far7and fishing equ'pment, implements, machinery, fixtures, and tools of trade
         No
      • Yes



  so. Farm and fishing supplies, chemicals, and feed
     13114o
     • Yes



  51. Any arm- and commercial fishing-related property you did not already list
         No
     •   Yes. Give specific
         information.

, 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                    "r-
     for Part 6. Write that number here                                                                                4


  Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above


  53. Do you have other property of any kind you did not already list?
             ples: Season tickets, country club membership

     yNNo
     O Yes. Give specific
       information




  54.Add the dollar value of all of your entries from Part 7. Write that number here                                   4


  Part 8:        List the Totals of Each Part of this Form


  55.Part 1: Total real estate, line 2                                                                                       f70) ?
                                                                                                                           $ 15-           , 616
  56.Part 2: Total vehicles, line 5                                       $ 9_,780,o0
  57.Part 3: Total personal and household items, line 15                  $    650,0
  58.Part 4: Total financial assets, line 36                              $       107,00
  59.Part 5: Total business-related property, line 45
                                                                                       0
  so. Part 6: Total farm- and fishing-related property, line 52

  51. Part 7: Total other property not listed, line 54                    $

  62.Total personal property. Add lines 56 through 61.                          M.317 00Copy personal property total -x I 42_9" 9,9 7, op

  63.Total of all property on Schedule A/B. Add line 55 + line 62                                                          $    5"1- vgioo
   Official Form 106A/B                                       Schedule AM: Property                                                 page 10
            Case 21-53476-sms                                 Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                  Desc Main
                                                                          Document     Page 23 of 63

Fill in this information to identify your case:

 Debtor 1                  °MPS                                                       1,0
                       First Name                   Middle   'lame                st ame

 Debtor 2
 (Spouse, if tiring)   First Name                   Middle Name                 Last Name


 United States Bankruptcy Court for the:         NO rAgi             s of
                                                                     hfilt       e-ori0-1
 Case number              2-                                                                                                                    lj Check if this is an
 (If known)                                                                                                                                        amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   04119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106NB) as your source, lisrthe property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


  Part 1:          Identify the Property You Claim as Exempt


, 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       Eir'ou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       EI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2) •


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the property and line on                 Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
        Schedule A/B that lists this property                         portion you own
                                                                      Copy the value from    Check only one box for each exemption.
                                                                      Schedule NB

        Brief
        description:
                                    3)5 JiAr‘c-Hon 1-654 kf-90) g
                                                                                             W 7100% of fair market value, up to
        Line from
        Schddule NB:                                                                           any applicable statutory limit


        Brief
                                    F/ :I rrriff jP 1 Fe
                                                       eSt                         ..coo         $
        description:
                                                                                                 - of fair market value, up to
                                                                                             1K100%
        Line from
                                                                                               any applicable statutory limit
        Schedule NB:
        Brief
        description:
                                    TV(i CO MrlAfer'G $                            500         u$
                                                                                              la-ttrg of fair market value, up to
        Line from
        Schedule NB: _g_L.                                                                      any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
        El 5,o
        IWYes / . Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              cia No
             0         Yes


 Official Form 106C                                                   Schedule C: The Property You Claim as Exempt                                         page 1 of ..2.
           Case 21-53476-sms                  Doc 13             Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                                Document     Page 24 of 63

Debtor 1
              First Name
                                     Tagerh
                 rot-fries. Middle Name         49C
                                               Last Na m
                                                       1S       W   QIII
                                                                                                 Case number    known)      — 53476
 Part 2:     Additional Page

      Brief description of the property and line        Current value of the      Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule A/8 that lists this property          portion you own
                                                        Copy the value from       Check only one box for each exemption
                                                        Schedule NB

     Brief
     description:
                           eia,r
                            •                               $   2-a.) 70 0         Us
     Line from             3     2
                                                                                  FE-100% of fair market value, up to
                 NB:                                                                  any applicable statutory limit
     Schedule
      Brief
      description:
                            Clo-I—A                                        gO     yy.
                                                                                   $
      Line from
                                                                                  w00% of fair market value, up to
                                                                                      any applicable statutory limit
      Schedule NB:

      Brief
      description:
                               Ca.,61-1                                     3
                                                                            —         $

      Line from
                                                                                  V 00% of fair market value, up to
      Schedule NB:                                                                    any applicable statutory limit


      Brief
      description:
                           0-ap054- Arcowt13$                              foil     us
                                                                                   GiKrO% of fair market value, up to
      Line from
      Schedule NB:                                                                    any applicable statutory limit

      Brief
      description:                                                                    $

      Line from
                                                                                   13 100% of fair market value, up to
      Schedule NB:                                                                    any applicable statutory limit


      Brief
      description:                                                                    $

      Line from                                                                    0 100% of fair market value, up to
      Schedule NB:                                                                    any applicable statutory limit

      Brief
      description:                                                                    $

      .Line from
                                                                                   0 100% of fair market value, up to
       Schedule NB:                                                                   any applicable statutory limit

      Brief
      description:                                                                    $

      Line from
                                                                                   0 100% of fair market value, up to
      Schedule NB:                                                                    any applicable statutory limit


      Brief
      description:                                                                    $
                                                                                      100% of fair market value, up to
      Line from
      Schedule NB:                                                                    any applicable statutory limit


      Brief
      description:                                                                    $

      Line from
                                                                                   0 100% of fair market value, up to
      _Schedule                                                                       any applicable statutory limit

      Brief
      description:                                                                     $

      Line from
                                                                                   0 100% of fair market value, up to
      Schedule NB:                                                                     any applicable statutory limit


      Brief
      description:                                                                     $
                                                                                       100% of fair market value, up to
      Line from
                                                                                       any applicable statutory limit
      Schedule NB:
             . • ..... •-        -.•• -       -•-

 Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                        page   2   of   2-
                Case 21-53476-sms                          Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                                           Document     Page 25 of 63

Fill in this information to identify your case:

Debtor 1                Guines
                      First Name
                                                    a.9e,
                                                    Middle Nate
                                                                                 430 0Weil
                                                                                  Last N. e
Debtor 2
(Spouse, if filing) First Name                      Middle Name                       Last Name

United States Bankruptcy Court for the:Aio                    eprct of . (        5          3)a)

Case number
(If known)
                                   534-We                                                                                                          Li Check if this is an
                                                                                                                                                       amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
   DAtio. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
         0    Yes. Fill in all of the information below.


                   List All Secured Claims
                                                                                                                Column A                    Column B               Column C
         Listeaalcisecured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim              ,Value of collateral   Unsecured
         forclaim.
                h         If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the            that supports this    portion
         As much as possible, list the claims in alphabetical order according to the creditor's name.           value of collateral.         claim                 If any
4.
                                                  I Ar001-5'
         SOV1+1 ern kkfi ory,                            Det'cribe the property that secures the claim:                          z10) 000    $ g-9'01e151 $ 2f
         Creditors Name
         833 44, *)6+                                              3 /5 J-IA-Y1 0-ion 1Tho-ck
          Number         Street                                    t( C)5W e) 1,)    30047-5
                                                                     f the date you file, the claim is: Check all that apply.
         Hoor 6
                                                 3311/0
                                                        V            Contingent
                                                                     Unliquidated
         nom
         City 13-e                    ) State   ZIP Code      U      Disputed
     Who owes the debt? Check one.                            Nature of lien. Check all that apply.
       1<btor 1 only                                          LI An agreement you made (such as mortgage or secured
     CI Debtor 2 only                                           sal' loan)
     O Debtor 1 and Debtor 2 only                             WStatutory lien (such as tax lien, mechanic's lien)
     10, At least one of the debtors and another              O Judgment lien from a lawsuit
                                                              U Other (including a right to offset)
     •  Check if this claim relates to a
        community debt
     Date debt was incurred                                       Last 4 digits of account number

           igank oF Apierica-,                                    Describe the property that secures the claim:                  $3717-E1017:7757 10612E
          Creditor's Name
                               315, jrAytut-lon
          F °I 490X qg'228*
          Number  Street       Roswelb A- 3 o 6'45-                                                                               `* gee- otftaxineci
                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  O Contingent                                                     6e.-Hlernen-1- A-5.mernen-1--
          et       POLSO/             TX 77                       1;11nliquidated
                                                                                                                                   Whe(ein eank. of Atnerka,
     • City                             State   ZIP Code
                                                                                                                                   9aive- ±(-10 -frheir secured_
                                                                  It'W Disputed
     Wi2r ) es the debt? Check one.                               Nature of lien. Check all that apply.
     tu       Debtor 1 only                                       Ire< agreement you made (such as mortgage or secured              inferesr        ÷hiG _ro_pgj3
                                                                                                                                                            r.
     U        Debtor 2 only                                          car loan)
                                                                                                                                    rnctki19 +heir jirriez ,0
                                                                                                                                     ujecI.red 14) 1161. 61101
     O        Debtor 1 and Debtor 2 only      ,                   • Statutory lien (such as tax lien, mechanic's lien)
     U        At least one of the debtors and another             U Judgment lien from a lawsuit
                                                                  CI Other (including a right to offset)
                                                                                                                                     kot ICC1-& been
                                                                                                                                                           dlecilogjti
     1p Check if this claim relates to a
        community debt                                                                                                                          ler      Case,
     Date -debt was incurred                                      Last 4 digits of account number                                               (2. etisckne,
             Add the dollar value of your entries in Column A on this page. Write that number here:•


 Official Form 106D                                     Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of I
                   Case 21-53476-sms                          Doc 13                Filed 05/18/21 Entered 05/18/21 16:14:37                                                     Desc Main
                                                                                   Document     Page 26 of 63
Debtor 1                JCW7e5
                        First Name
                                           S C;i5
                                             - -erh
                                        Middle Name            Last Name
                                                                        8011           ,0                                      Case number (if known)       2+, ---   5              76
                                                                                                                                                        .

                                                                                                                                          Column A                Column B _                            Column C    •
                     Additional Page
                                                                                                                                          Amount of claim             Value of collateral               Unsecured
                     After listing any entries on this page, number them beginning with 2.3, followed                                     Do not deduct the           that supports this                portion
                     by 2.4, and so forth.                                                                                                value of collateral.        claim'                            If any

                                                               Describe the property that secures the claim:
      Creditor's Name


      Number               Street


                                                               As of the date you file, the clairmis: Check all that apply.
                                                               •            bontingent
          City                           State    ZIP Code     •            Unliquidated
                                                                O           Disputed

  Who owes the debt? Check one.                                 Nature of lien. Check all that apply.
  O         Debtor 1 only                                       O           An agreement you made (such as mortgage or secured
  •         Debtor 2 only                                                   car loan)
  O         Debtor 1 and Debtor 2 only                          0           Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                     •           Judgment lien from a lawsuit
                                                                O           Other (including a right to offset)
  O Check if this claim.relates to a
    community debt

  Date debt was incurred                                        Last 4 digits of account number
                                                                                                                                                                            712:COMZEIVO.0211.10.1.11


                                                                Describe the property that secures the claim:
          Creditor's Name


          Number            Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                   O        Contingent
                                                                   •        Unliquidated
          City                            State   ZIP Code          LI      Disputed
  Who owes the debt? Check one.                                     Nature of lien. Check all that apply.
      D      Debtor 1 only
                                                                    O       An agreement you made (such as mortgage or secured
      O      Debtor 2 only                                                  car loan),
      O      Debtor 1 and Debtor 2 only                             •       Statutory lien (such as tax lien, mechanic's lien)
      U At least one of the debtors and another                     O       Judgment lien from a lawsuit ,         •
                                                                    O        Other (including a right to offset)
      D      Check if this claim relates to a
             community debt

      Date debt was incurred                                        Last 4 digits of account number                    —   —         —

                                                                    Describe the property that secures the claim:
                                                                                                                                 .
           Creditor's Name


           Number            Street


                                                                       As of the date you file, the claim is: Check all that apply.
                                                                       D     Contingent
           City                           State    ZIP Code            •     Unliquidated
                                                                        O    Disputed

      Who owes the debt? Check one.                                     Nature of lien. Check all that apply.
      •          Debtor i only                                          O    An agreement you made (such as mortgage or secured
      O Debtor 2 only                                                        car loan)
      O          Debtor 1 and Debtor 2 only                             D    Statutory lien (such as tax lien, mechanic's lien)

      CI         At least one of the debtors and another                O    Judgment lien from a lawsuit
                                                                        O    Other (including a right to offset)
      U Check if this claim relates to a
        community debt

      Date debt was incurred                                            Last 4 digits of account number

                    Add the dollar value of your entries in Column A on this page. Write that number here

                    If this is the last page of your form, add the dollar value totals from all pages.
                    Write that number here:

  Official Form 106D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                            page              of
             Case 21-53476-sms                      Doc 13          Filed 05/18/21 Entered 05/18/21 16:14:37                             Desc Main
                                                                   Document     Page 27 of 63
Debtor 1             --- e5
                   1 Gttm
                   First Name
                                     OiCserii
                                    Middle Name
                                                      %              1I                        Case number (if known)   2-I - 531-P74
                    List Others to Be Notified for a Debt That You Already Listed

• Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number             Street




       City                                               State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number       _


       Number            Street




       City                                               State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number        _


       Number             Street




       City                                               State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number             Street




           City                                           State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

           Name                                                                            Last 4 digits of account number


           Number         Street




           City.                                           State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

           Name                                                                            Last 4 digits of account number


           Number          Street




           City                                            State          ZIP Code



  Official Form 106D                              Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                         page       of
Case 21-53476-sms             Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                        Desc Main
                                          Document     Page 28 of 63
   Case 19-58621-srns           Doc 21 Filed 07/19/19 Entered 07/22/19 17:28:2ItoVouriMrperior Court
                                       Document     Page 5 of 9                       ***EFILED***BB
                                                                                                  Data: 10/22/2015 1:23:39 PM
                                                                                                    Cathelene Robinson, Clerk

                        tiVtIIRS'VpkitioRtOuia OF FULTON:COUNTY

   180111141ENATIONAL.ASSETS1



                                                                      crAL
                                                                      20:15qyz6.01$
   TIMT rAng14 tAstty l(NOWN:Agt•
   315 JUNCTION Tivozio:arAtion
   1t41881 0009,43641i JAMES
   0A0W1i1I,tifiPrOtditArFINANCIAL
   SPIV:WO;iNaii:SVCCEMO,It
   AMERICAN •og.N.riftAL MINMet,,                              ):
   REDgTONTE:-TRADINQ
   orottaeA,       tiNtTEpsron:SfVf'
   .01010Ai!otoacak.i*PARTmENT
   REVEN          CITY 01? 00$WEI4:
   .:ROSWELI$TATIONOONIMOVIMI-     .)
   AS8oCIATIONINPq.ANO:Pig.0.0ORE: )
   It(RSON1NWS OFFICIAL poM.TY
   4$ ROM-011.ftVtoNtouNTy„.,.
          :Resp9ndeptsi,
                                                               .)
               COMENT ORDER.13ETWEEN1LADITIVF AND' REPONDENT;
                           :RANK OF AMERICA.f.N.A.,

         thb ithatter Sl*Orgi               00:egt:     ,t1)0,:0:000111Of P1 IitV SOUTHERN, wriONAL:

  ASS                70:iiittdriu%: :and Resp9.4.49# AAN.X. OP ANIBRIVA, N A Itt.Spsiridtit
             P.1.41:1#1'ff Anc.1 goopp.44,011t          MitearitO: thN Conaent pr.d0g: yg.114gliy. Omit-1010r



         ,-,Pptiffogor fil.:(1!1111:$ 0011011E fri,eirdety judic011yfor1:0):0 0.:.0   it** $410:rodOtaption ti

    hflSt(th6.:propq* .4rAt9t1                   5 hrtotioalt.4, ita.w.d11:f Eaton C91.1.4P/A 7POpygig




  •Pfidiforn..M.40401Angetiv3Jiiu&iön Tra1.6.,.etot
  laVit401101:Fuedmi).20.1/SCV2$.1301
                                                       240,1 ;1:471
Case 21-53476-sms            Doc 13      Filed 05/18/21 Entered 05/18/21 16:14:37                              Desc Main
                                        Document     Page 29 of 63
   Case 19-58621-sms            Doc 21     Filed 07/19/19 Entered 07/22/19 17:28:29                     Desc Main
                                           Document     Page 6 of 9



  •oiciitt,, tlid••        2.topertyl)::      •Ygg61::, :40golttio   of: to°. .$1410.0 litonorty to-:; At   fottla

  'AxlitbilV.,0PotitiOtitettOtOtatit :Et-Mriled liRbittatiiti (the •"Corapitiftne
            Uptiii the ria*ugl! p-ongd0.0.tipk1,70. te.:0$00.01Ve intrets of the, p:Ott.d al atia didt

  7,0:04-dotalion etr The. Yekpetikee blaitibt        ,..defenses: hpr09.-ip:]•fpt1i                             tAd

  Ad4tio1kient RANA 0494 ggr0-0 t.0..VANIVC41.1:41:opttevalid:olatto.u, .ottoitti hekelitAnd,anitil elteh

  )144 to,x0opoofivevtio.ttyiifiriiiitaof atly, further1101,1fty 4r4 gtgling-

            RevondentMAIW:00meto                ttfe tilleftilnahtly:th6 Nato-her, in:thi§,. nOtipg :4§, to. Ihe

   $41400::?Mom.         d aS ti)Petitibtiees‘41:61mt igt.1.1.goo.sxprowoA'a, of the tii de1ylu t&;A:16 fit

   this ro.otm:arid RegtRindent. BANA hereby relinquishes, celeascs ati rovor-quitetatto ts

  ihts, title,;aid interest in.:Aric,Lfq tio.OUblOt 1;!kOpIIIVOla            tfairrt it may have      :thp4*:7$4.10.

  iPfgOgg'.P,M0'00.0 'iWthlos:niatteit'Untti Pdittorien

            It is -'.exPrq4P1Y ViIdetsfoOd .and :.-ogtott to 1)).1., flit peittl6§ that wcport a fq.Regpogdox

  OANAlo ni10410 andettifidlien of intP1'9# W4Y14:!IP.;tIc$:0:0-tihtTOrty orietr6itato ddivtlaflo
  :tig to the POjeet-             igS001$ PCd             ith ritatteq,thL 'Poo, AttAll. 'b          oigikt

  Algspoodotit ttioN.A,         Aticqes•Pcmi, P-soltoi ollt1             .6glit$ add interci#t        ai4 tqtb.o.

   vggropovtif           ,'uo.tto.t.41;111.4. 1an and dairity tiqe4 pprp:91.).40y, atgl: to:41Sal4olly. oafritt The
   todbitylfig borrpw9x4..1.44013,agwol),.ht010)10•0414.0ittid.,

            '13AtforidOtt BANAs fights ...0.44!:r9.4144*,as to .. otifotoottiott.,•0"it: Idoxi Orovigiow.

   tridWldllygpf.4.4ttliP IVITONAttakilne.Bnpiet4fit§4.heitss. qn4 gspignp., r.ongs.i:nall tit farm:04.

   offoatlfaitta doits$1;ym#1.141.4p.a. ir aiy way 1)y '.0.1:1;r: tdet. enept as to'RdspopclOBANA1:01
  lightp gttd tuterest n and :to, the sithioot Propoy as goltokamoti and                      easd haiela Vito

  :Pettibner and gmcni. IP,         Xesspcfndent: l.tlAW•M•zm ttleMe. eiltAny, !nla,lro     tiAntdoptfa late

  VNPOS,S.: pqceeda ubtO YetitiOner in ihip.11:44:It f exprontr :ondOst1504 by Pttittianer. an d
          Xiitkiltert401qtLI;CNi$ain.?.1101.04R3.#0444
  VivitAcilaanlo9V0,..,000W40
                                            P4e: gr:
Case 21-53476-sms              Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37                     Desc Main
                                        Document     Page 30 of 63

   Case 19-58621-sms              Doc 21   Filed 07/19/19 Entered 07/22/19 17:28:29              Desc Main
                                           Document     Page 7 of 9



  APSpPrict0AtBA:14A.,:that .RespOlidertt 13Alslks release bt at.' elairhaS to: exeess proceeds        tl*
   tbatteris., la me• way 4eerp.e4            comi.4:ored     be set 91.'9.f:1e:. iddbtoWd ôyliettovver,

          D4.$19e1.1,10: Rtkibridoitt BANA..

             ,AcOokdiri,g135, eackparty 'will bear itg, own attQamysi'' foa 04..eatS, The': PetitiertOAS tot

  ..s.ockfrig . 4A4.14140• E1glmt Itopolideiat )3ANA.rtegibiident 'BANA Is pow i4tsrAgtiP4 firotn fht5.:

  'matfett and:the .Qoprborders fhe re.liefs,tated,abowo,

             ,IT tS .$0. OittoSitE1);:thiei'leday of


                                               OKI                       .010,AbANN:
                                             SUPthOR                  •VM101      TY
   Prepare               '40.600 tO:

  •L.
  Gedla 0.fttils1p, 40100
  ALDRIDGE PITEi LLP
  'Men Pibd..11:00t Comet'
  1575 PlednioatRead:NEi Suift$Q0,
  AtlantaA 30 0:
  TdipPh:000;•40.4:9,94.7482
  jjOnts@aldridgepite,em
  cepAsel for'N:SponOotliank ff Aitotic'a 'N.A..
  Consent

                   y
  0000.13a        6;141410
   CLAW 04,10y., 13,g
   L.Meetitivo Pfirk DA*);
   suite act
   Atfaata, 0A101.0
     1-011046::404,1.60-4070
   maskey@p1g1cogitoyAM
  •Otionol sibtiPaitiefiet




  .$9tirlippi„A*10,;(11:44$0.4),00-trtIj,j             (zet7l
   0i14404i)            201-SCV2633S8,,
                                                  Rage 3 bf
Case 21-53476-sms      Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37    Desc Main
                                Document     Page 31 of 63
   Case 19-58621-sms    Doc 21 Filed 07/19/19 Entered 07/22/19 17:28:29   Desc Main
                               Document Page 8 of 9


                                  DISTitrifOrtrOgi4SV-,

                                   AdAthZ,
                                     C1a1t::06koKtIC
                                  17:ExotttiA. Pa.& Ditvt,
                                          $00:413,0:,
                                     At1104( GA Mr,
                                   !eininiellor.Pditioner.

                                      l'omes4, Oapt.6.11
                                     31$ alknOtpxt Ti*
                                     Roswd431):Q7
                                                  Satigd694.,
                         !$i-io*$gor.tg Amodatz'O'onott1::V:inatfot
                       c/Q .GT;00rPtgAtimi.:$,$gtoni Rogi*rodiAgoa
                                   1201leactitreei.$timf.
                                    Mitt% GA, 3036.1

                                 144StP.40
                          dO 1.01)e,1111)PWITIM-,A§014tto:4 Aet
                              1,9:84 Lobanowartiraj, Rog
                                   ..i'afitori, GA 30549

                                   01.1104:'St4tOBAltAtT10104,
                                 t.19:11.1.&409PAY:'-0.04r.fit
                                   D'Opattment:9f jtioe
                             9.50:#041$30titilackOtitit-0440-0
                                  Wftittfr0.011,..nt ZOO:
                                    led
                             IRS:Tdainiddl S6rViQgS Aclyiggy,
                                Pioffoitt 1tostii3Or.p..tip;viiaq4:$6r
                              401 'WootTootttroos:Skroe; NW.

                                  ST-14?t1::, 11 19111
                                        r: %':A    0.
                                  'tRittcd 8ttati.1bEAtnetliia
                                 C/Q: iksalstatitlA.Ant-tio'
                                   wow
                             I 400:.          B :Row )1441_4K
                                        75 ‘4014$tre.ot
                                      Atlantax      n39.1



  MithetitiSraitimatAnetsiaoy,m.pfigo*tegpi gg
  r.IY/M.P.Off.ritO $4,,,,0040,P$03.0,
                                       Ngq: 4Pfl;
Case 21-53476-sms       Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37     Desc Main
                                 Document     Page 32 of 63
   Case 19-58621-sms      Doc 21 Filed 07/19/19 Entered 07/22/19 17:28:29   Desc Main
                                 Document     Page 9 of 9




                                  0.40414.17op.atoeiit. ofkothild
                            '0107.004045..i'Mloaintitie.;MOmmioitotot
                                         00torY.:13.01-0.v.a.d.,10
                                            Sti 120QQ:
                                          Atlatitito.O.3O32S:



                                         Q70 ee Woo:4i Mayor:
                                                    -$0.00t
                                            • .§itittlis:


                          IthgkiVet StEitipmlioxpecrirley.44
                                           dlititliduffi,Regisfue4 Apt*
                                           41713:Auidibtt.
                                         .10$W1011,0.A;1•0.15

                                     ,     ThP.oftPro, bcbiltt:
                                                               q0Pr.g41.,
                                                Cdtiftitl:AVei




   atitherniVillionalAgsvis,...14C:A-4:4140010ff Mk OS:
   00(140110,,,Fikstitgi ,:29)10.P463358
          Case 21-53476-sms                          Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                           Desc Main
                                                                     Document     Page 33 of 63
 Fill in this information to identify your case:

• Debtor 1        -Jarn
                    First Name
                                 ec              OSEP1
                                                 Middle me                         Last
                                                                                                w
 Debtor 2
 (Spouse, if filing) Hrst Name                   Middle Name                        Last Name

 United States Bankruptcy Court for the: AJOr-41               District of

  Case number         21— 5g/-1-1-7                                                                                                                     LI Check if this is an
                                                                                                                                                           amended filing
  (If known)


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the 'other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D.: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

               List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?

      y 5o. Go to Part 2.
      U -Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                      Total claim   Priority        Nonpriority
                                                                                                                                                    amount          amount
2.1
                   fort Co vrii7, Tax                          D e rk rast 4 digits of account number 4          3 9 '2_              $ 22790,93$ 27903i
       priorityCredito,5 Name
        / i f/
       Number
                    tirStryet or • V I ) S,
                                         vil                           When was the debt incurred?


                                                                       As of the date you file, the claim is: Check all that apply.
       Pt
       City                              Staie
                                                   Oo_a9
                                                   ZIP Code
                                                                        ;ontingent
                                                                         Unliquidated
       yyhfrincurred the debt? Check one.
                                                                       U Disputed
       HU Debtor 1 only
       Li Debtor 2 only                                                Type of PRIORITY unsecured claim:
       • Debtor 1 and Debtor 2 only                                    •        12,mestic support obligations
       U At least one of the debtors and another
                                                                       LW-Taxes and certain other debts you owe the government
        U Check if this claim is for a community debt                  U Claims for death or personal injury while you were
       Is ttp claim subject to offset?                                   intoxicated
       WNo                                                             U Other. Specify
       U Yes
2.2
         C            oP Roswell ra,K Deffi:
        Priority C ditor's Name
                                                                           Last 4 digits of account number                                so o      $    5-5Ool     $

        se 4;11
        Nu4)ber
            Street
                                                                       When was the debt incurred?

            .                                                          As of the date you file, the claim is: Check all that apply.
              i A:t               I 30
                                                   360g5               Uy•ontingent
          /2psweil
        City                                       ZIP Code            L Unliquidated
        Who incurred the debt? Check one.                              ▪ Disputed
        W-Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
        • Debtor 2 only
                                                                       Cl Domestic support obligations
        ▪ Debtor 1 and Debtor 2 only
                                                                        a4axes and certain other debts you owe the government
        U At least one of the debtors and another
                                                                        •       Claims for death or personal injury while you were
        U Check if this claim is for a community debt                       .   intoxicated
        Is t> claim subject to offset?                                  •       Other. Specify
        IlWN0
        CI Yes


 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1 of   2.
           Case 21-53476-sms                            Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                             Desc Main
                                                                     Document     Page 34 of 63          if
Debtor 1        Tyne
                First Name
                                             0 '50141
                                     Middle Name           Last Na
                                                                     we,11                                          Case number (if known)             5 31-P76
Part 1:         Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                                            Nonpriority
                                                                                                                                                                  amount


                    Yes )-a.),CerViceS
     Priority Creditor's Name
                                                                     Last 4 digits of account number            D 3 G4 $9---9702-531124
     1266,
     Number
                      W,
                      Street
                             Paces- Ferry Rd,                        When was the debt incurred?                       )   5 -2o2i
     'S ' te/j)      -.'e       517                                   As of the date you file, the claim is: Check all that apply.

     Pr*                                GA- go,92'1                   O 9ontingent
     City                                 State    ZIP Code           IWUnliquidated
                                                                      O Disputed           •
     Who incurred the debt? Check one.
     LICKI;tor 1 only                                                 Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                      O Domestic support obligations
      O Debtor 1 and Debtor 2 only
                                                                      litl :axes and certain other debts you owe the government
      0     At least one of the debtors and another
                                                                      O Claims for death or personal injury while you were
                                                                        intoxicated
      O Check if this claim is for a community debt
                                                                      O Other. Specify

      Is the claim subject to offset?
      Et<io
      O Yes


     qeDr                   Q.,               of eeiVentie' Last 4 digits of account number                     t          •••-•
                                                                                                                                   9'                    $42 g.
      P ority Credito s Name

     WOO
      Number            Street
                                              MAI NE When was the debt incurred?
     StAxt--a °NCO                                                    As of the date you file, the claim is: Check all that apply.      71-e_se -Foes
      / i -+IIInt
      c
                             -Ct)
                                           State
                                                   1   5,24 .6
                                                       ZIP Code
                                                                      0
                                                                      0
                                                                              Contingent
                                                                          91liquidated
                                                                                                                              r6c90)- ect -From iwc
      Who incurred the debt? Check one.
                                                         ,5202-       R .-Disputed
                                                                                                                              rthArns Peci If riser
      R?)ebtor 1 only                                                 Type of PRIORITY unsecured claim:                      --ko           ekr_rfe-r 7.
      O Debtor 2 only
                                                                      • j pomestic support obligations                        al 5a/10J-i.e.
                                                                                                                                             be dis.ch
      O Debtor 1 and Debtor 2 only
                                                                      R . Taxes and certain other debts you owe the government s ),.10 mict
      0      At least one of the debtors and another
                                                                      O Claims for death or personal injury while you were
                                                                          intoxicated
                                                                                                                                                         eori
      O Check if this claim is for a community debt
                                                                      0       Other. Specify
                                                                                                                                             •   /11
      Is the claim subject to offset?
      UN
      WYes

              in-i-errai. Re Venue SertfLaCAdigits of account number i t 9-59
      Priority Creditors Name
                                                                                                                                             $            0,73 $
       ,Pe•io air hrien* OP -the reCtSitrhien was the debt incurred? '2-40 1ci
          r
      Numbe                 Street

                                                                      As of the date you file, the claim is: Check all that apply.

      Kapsa CH-y, A40 64(997                                              0   Contingent
      City                                 State       ZIP Code        U ynliquidated
                                                                              Disputed
      lAft     peurred the debt? Check one.
      ti     Debtor 1 only                                             Type of PRIORITY unsecured claim:
      •      Debtor 2 only
                                                                               I, rnestic support obligations
                                                                              SA
      O Debtor 1 and Debtor 2 only
                                                                       a - Taxes and certain other debts you owe the government
      0      At least one of the debtors and another
                                                                       O Claims for death or personal injury while you were
                                                                         intoxicated
      O Check if this claim is for a community debt
                                                                       • Other. Specify

      Is the claim subject to offset?


      P       'es
               a


Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page'of
               Case 21-53476-sms                         Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37 Desc Main
Debtor 1          J CtinV
                        —            jagerk)
                                                                       Document
                                                                       000          Page 35 of 63       21 -5,9 9176Case number (if known)
                   First Name       Middle Name            Last Nam


                 List All of Your NONPRIORITY Unsecured Claims

3. D o( iny creditors have nonpriority unsecured claims against you?
   m No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                     Total claim

                                                                                       Last 4 digits of account number
      Nonpnonty Creditor's Name
                                                                                       When was the debt incurred?

      Number            Street


      City                                               State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                       O Contingent
     .Who incurred the debt? Check one.                                                O Unliquidated
      O Debtor 1.only                                                                  • Disputed
      O Debtor 2 only
      O Debtor 1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
      0 At least one of the debtors and another                                        •           Student loans
                                                                                       O Obligations arising out of a separation agreement or divorce
      O Check if this claim is for a community debt
                                                                                         .that you did not report as priority claims
      lathe claim subject to offset?                                                   O Debts to pension or profit-sharing plans, and other similar debts
      U No                                                                             U           Other. Specify
      0 Yes
                                                                                       Last 4 digits of account number
      Nonpriority Creditor's Name                                                      When was the debt incurred?


      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      City                                               State         ZIP Code
                                                                                       O Contingent
      Who incurred the debt? Check one.                                                    O Unliquidated
                                                                                           O Disputed
       O Debtor 1 only
       O Debtor 2 only
                                                                                           Type of NONPRIORITY unsecured claim:
       •       Debtor 1 and Debtor 2 only
       0       At least one of the debtors and another                                     •       Student loans
                                                                                           O Obligations arising out of a separation agreement or divorce
       O Check if this 'claim is for a community debt                                        that you did not report as priority claims
                                                                                           U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?
                                                                                           O Other. Specify
       U No
       0 Yes
                                                                                           Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                           When was the debt incurred?

       Number            Street

                                                                                           As of the date you file, the claim is: Check all that apply.
       City                                               State         ZIP Code   .
                                                                                           O Contingent
       Who incurred the debt? Check one.
                                                                                               •   Unliquidated
           O Debtor 1 only                                                                 CI       Disputed
           O Debtor 2 only
           • Debtor 1 and Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
           0 At least one of the debtors and another
                                                                                               CI Student loans
           U Check if this claim is for a community debt                                       O Obligations arising out of a separation agreement or divorce
                                                                                                 that you did not report as priority claims
       Is the claim subject to offset?
                                                                                               O Debts to pension or profit-sharing plans, and other similar debts
           •   No                                                                              O Other. Specify
           0 Yes


Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1   oil
            Case 21-53476-sms                          Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                         Desc Main
                                                                     Document     Page 36 of 63
Debtor 1
                   First Name       Middle Name
                                                                                                           Case number (if known)   24     58     47     6.


172            Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



                                                                                       Last 4 digits of account number
     Nonpriority Creditors Name
                                                                                       When was the debt incurred?

     Number              Street
                                                                                       As of the date you file, the claim is: Check all that apply.

     City                                              State         ZIP Code          0     Contingent
                                                                                       Li    Unliquidated
     Who incurred the debt? Check one.                                                 0     Disputed
      O Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                     O Student loans
      0 At least one of the debtors and another                                        O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      Li Checklf this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  0     Other. Specify
             No
      0      Yes



                                                                                       Last 4 digits of account number
      Nonpriority Creditors Name
                                                                                        When was the debt incurred?

      Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.

      City                                             State         ZIP Code           0    Contingent
                                                                                        Li   Unliquidated
     • Who incurred the debt? Check one.                                                Li   Disputed
      CI Debtor 1 only
      O Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                      O Student loans
      0      At least one of the debtors and another                                    O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                        O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   O Other. Specify
      Li No
      O Yes



                                                                                        Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                        When was the debt incurred?

      Number              Street
                                                                                        As of the date you file, the claim is: Check all that apply.

      City                                              State         ZIP Code '        Li    Contingent
                                                                                        •     Unliquidated
      Who incurred the debt? Check one.                                                 O Disputed
       O Debtor 1 only
       O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                     CI Student loans
       0 At least one of the debtors and another                                        O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                        O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  El Other. Specify
       O No
       U Yes




Official Form 106E/F                                            Schedule EJF: Creditors Who Have Unsecured Claims                                              page ___ of
           Case 21-53476-sms                    Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                   Desc Main
Debtor 1        3c-irfie,_9 (13serb
                Filet Name      Middle Name           Last N
                                                                Document
                                                               LA)   ell
                                                                             Page 37 of 63
                                                                                                 Case number (if known)    21-53476
              List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

                                                                           Line       of (Check one):     0    Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                              LI   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                           Last 4 digits of account number
      City                                    State            ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                    State            ZIP Code


                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                              Cl Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      Ci                                      State            ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line        of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                    State            ZIP Code


                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line         of (Check one):   0     Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                             O Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                    State            ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line        of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                              O Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
      City                                    State            ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name •

                                                                            Line       of (Check one):     0    Part 1: Creditors with Priority Unsecured Claims
       Number          Street
                                                                                                           O Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       City                                   State            ZIP Code
                                                                            Last 4 digits of account number


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                             page        of
            Case 21-53476-sms                     Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                     Desc Main
 Debtor 1     3Fures JO:5 /I
                 First Name     Middle Name         Last Name
                                                                Document
                                                      6'0,3 up2.1I           Page 38 of 63
                                                                                               Case number (if known)   i-ss4'76
             Add the Amounts for Each Type of Unsecured Claim


I 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                   6a. Domestic support obligations                             6a.
  Total claims
I from Part 1
                   6b. Taxes and certain other debts you owe the
                       government                                               6b.                 172,) 1,11p,I,Q,
                   6c. Claims for death or personal injury while you were
                       intoxicated                                              6c.                          0   —
                                                                                       $

                   6d. Other. Add all other priority unsecured claims.
                       Write that amount here.                                  6d.   +$




                   6e. Total. Add lines 6a through 6d.                          6e.




                                                                                       Total claim


  Total claims
                   6f. Student loans                                            6f.                    ,--   a   .—
                                                                                           $
  from Part 2
                   6g. Obligations arising out of a separation agreement
                       or divorce that you did not report as priority
                                                                                                        -- 0       --
                       claims                                                   6g.     $
                   6h. Debts to pension or profit-sharing plans, and other
                       similar debts                                            6h.


                    61. Other. Add all other nonpriority unsecured claims.
                        Write that amount here.                                 6i.   + $



                    6j. Total. Add lines 6f through 6i..                        61.




  Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     page ___ of
             Case 21-53476-sms                     Doc 13            Filed 05/18/21 Entered 05/18/21 16:14:37                               Desc Main
                                                                    Document     Page 39 of 63

 Fill in this information to identify your case:


    Debtor             ani                                            ,82,42 ,ve,1
                      Mist Name               Middle N

    Debtor 2
    (Spouse If filing) Fest Name              Middle Name               Last Name


    United States Bankruptcy Court for the: A)
                                              Or t heDfitil ict of        eo
• Case number
    (If known)                                                                                                                            U Check if this is an
                                                                                                                                            amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


    1. Dopu have any executory contracts or unexpired leases?
             'No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).

    2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.



         Person or company with whom you have the contract or lease                              State what the contract or lease is for




         Name

         Number           Street

                                           State     ZIP Code



          Name

          Number          Street

                                           State     ZIP Code
12.31
          Name

          Number           Street

                                           State         ZIP Code

12.41
1         Name

          Number           Street

                                           State         ZIP Code

1 2 51
          Name

          Number           Street

          City                             State         ZIP Code


 Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of t
             Case 21-53476-sms                           Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                        Desc Main
                                                                      Document     Page 40 of 63

  Debtor 1      7-abil,e,
                  First Name      Middle Name
                                                                                                      Case number (if known)   2.-1      76
                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                                 What the contract or lease is for



        Name


        Number          Street


        City                                    State     ZIP Code


. ,7.,------------
     J
        Name


        Number          Street


        City                                    State     ZIP Code




        Name


        Number          Street


        City                                    State     ZIP Code




        Name


        Number          Street


        City                                    State     ZIP Code


  L_—
        Name


        Number          Street


         City                                   State      ZIP Code
                                                                                             .==


   2.

         Name


         Number          Street


         City                                   State      ZIP Code




         Name


         Number          Street


         City                                   State      ZIP Code




         Name


         Number          Street


         City                                   State      ZIP Code



 Official Form 106G                                     Schedule G: Executory Contracts and Unexpired Leases                             page   of
           Case 21-53476-sms                             Doc 13            Filed 05/18/21 Entered 05/18/21 16:14:37                                     Desc Main
                                                                          Document     Page 41 of 63

 Fill in this information to identify your case:

 Debtor 1         a —a-Meg                                                    419C41 114-1°
                    First Name                                                   Las    e

 Debtor 2
 (Spouse, If filing) First Name                     Middle Name                  Last Name
                                                   „, Tin rn                     ea r8ick-/
                                                                                             c

 United States Bankruptcy Court for the:        1\11-' " 'District of

 Case number
 Of known)                                                                                                                                            CI Check if this is an   •
                                                                                                                                                         amended filing

• Official Form 106H
Schedule H: Your Codebtors                                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do y,fi have any cotlebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
      CI Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      E" No. Go to line 3.
      LI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            El No
            LI Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent


                   Number             Street



                   City                                           State                          ZIP Code


  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                      Check all schedules that apply:

                                                                                                                       •     Schedule D, line
           Name
                                                                                                                      • 1p Schedule E/F, line
           Number            Street                                                                                    O Schedule G, line

           City                                                       State                        ZIP Code

 3.2
                                                                                                                       O Schedule D, line
           Name
                                                                                                                       O Schedule E/F, line
           Number            Street                                                                                    O Schedule G, line

           City                                                       State                        ZIP Code
  3.3
                                                                                                                       O Schedule D, line
           Name
                                                                                                                       O Schedule E/F, line
           Number            Street                                                                                        O Schedule G, line

           City                                                       State                        ZIP Code




 Official Form 106H                                                            Schedble H: Your Codebtors                                                    page 1 pf
              Case 21-53476-sms                      Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                                     Document     Page 42 of 63
  Debtor 1          7 ame9
                      -    Z1ãcph
                     First Name        Middle Name
                                                      bncive,11
                                                      Last Nam
                                                                                                      Case number (irknown)        21-534,7
                    Additional Page to List More Codebtors

          Column 1: Your codebtor                                                                           Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:


                                                                                                                0        Schedule D, line
           Name
                                                                                                                0        Schedule E/F, line
                                                                                                                0        Schedule G, line          .
           Number           Street


           City                                             State                       ZIP Code

   3._
                                                                                                                0        Schedule D, line
           Name
                                                                                                                0        Schedule E/F, line

           Number           Street                                                                              0        Schedule G, line


           City                                             State                       ZIP Code

   3._
                                                                                                                0        Schedule D, line
           Name
                                                                                                                0        Schedule EJF, line

                             Street                                                                             0        Schedule G, line
           Number


           City                                             State                       ZIP Code

   3._
                                                                                                                0        Schedule D, line
           Name
                                                                                                                0        Schedule E/F, line

           Number            Street                                                                             D        Schedule G, line


            City                                             State                      ZIP Code
   3._
                                                                                                                0        Schedule D, line
            Name
                                                                                                                0        Schedule E/F, line

            Number           Street                                                                             0         Schedule G, line
                                                                                                                                               1


            City                                             State                       ZIP Code
   3._
                                                                                                                0 Schedule D, line
            Name
                                                                                                                0         Schedule E/F, line

            Number            Street                                                                            0         Schedule G, line


            City                                             State                       ZIP Code

    3._
                                                                                                                    CI    Schedule D, line
             Name
                                                                                                                    10 Schedule E/F, line

             Number           Street                                                                                0     Schedule G, line


             City                                            State                       ZIP Code
   11
                                                                                                                    0 Schedule D, line
             Name
                                                                                                                    0     Schedule E/F, line

             Number           Street                                                                        .       0 Schedule G, line


             City                                                State                   ZIP Code




• Official Form 1061-1                                                   Schedule H: Your Codebtors                                                    page   of
              Case 21-53476-sms                        Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                            Desc Main
                                                                    Document     Page 43 of 63

     Fill in this information to identify your case:


     Debtor 1              James
                           First Name
                                                 31(5 5T
                                                  Middle Nam
                                                                h          190
                                                                            Last    pe
                                                                                          )


     Debtor 2
     (Spouse, if filing)   First Name             Middle Name               Last Name


     United States Bankruptcy Court for the: Ala          e r §strict of    eor3
     Case number                        — ,5 2/-7(rz                                                               Check if this is:
     (If known)
                                                                                                                   CI An amended filing
                                                                                                                   Li A supplement showing postpetition chapter 13
                                                                                                                          income as of the following date:
    Official Form 1061                                                                                                    MM / DD/ YYYY

    Schedule I: Your Income                                                                                                                                        12/15

    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                           Describe Employment


    1. Fill in your employment
       information.                                                                 Debtor 1                                         Debtor 2 or non-filing spouse

         If you have more than one job,
         attach a separate page with
         information about additional            Employment status                 UZnployed                                         LI Employed
         employers.                                                                LI Not employed                                   U Not employed

         Include part-time, seasonal, or
         self-employed work.
         Occupation may include student
                                                 Occupation                   Tr- ct-rtcporfhon
         or homemaker, if it applies.
                                                 Employer's name                   NI A- RTPt
                                                 Employer's address                 ./-P2t4-         earylorri- ödjN& •
                                                                                   Number Street                                   Number       Street




                                                                                 1V-Harl                        cl(1
                                                                                 City                 State    ZIP Code            City                   State ZIP Code

                                                 How long employed there?                -Q..   ')/ rSt


                           Give Details About Monthly Income

         Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
         spouse unless you are separated.
         If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
         below. If you need more space, attach a separate sheet to this form.

                                                                                                               For Debtor 1         For Debtor 2 or
                                                                                                                                    non-filing spouse
      2. List monthly gross wages, salary, and commissions (before all payroll
         deductions). If nOt paid monthly, calculate what the monthly wage would be.                      2.         alS               $    ,
                                                                                                              s_s_
                                                                                                                  j_
      3. Estimate and list monthly overtime pay.                                                          3. +$  —"O               + $


      4. Calculate gross income. Add line 2 + line 3.                                                     4.   $ 3) 015

•   Official Form 1061                                                     Schedule I: Your Income                                                              page 1
           Case 21-53476-sms                 Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                        Desc Main
                                                          Document     Page 44 of 63

Debtor 1
                First Name   Middle Name       LastClt
                                                   Nam/
                                                          1,d42,1(                            Case number (if known)          -534/7
                                                                                             For Debtor 1              For Debtor 2 or
                                                                                                                       non-filinq spouse

   Copy line 4 here                                                               4   4.

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                5a.              1  1-`18
     5b. Mandatory contributions for retirement plans                                 5b.
     5c. Voluntary contributions for retirement plans                                 5c.    $       -7:-    --
     5d. Required repayments of retirement fund loans                                 5d.    $        -0 --
     5e. Insurance                                                                    5e.    $
     5f. Domestic support obligations                                                 5f.    $        -0 -

     5g. Union dues                                                                   5g.             --
     5h. Other deductions. Specify:                                                   5h. + $        -- 0 -

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.      6.               r 72-0

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7.


 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
                                                                                             $                            $
         monthly net income.                                                          8a.
     8b. Interest and dividends                                                       8b.    $            o-
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
         settlement, and property settlement.                                  8c.           $        -0
     8d. Unemployment compensation                                                    8d.    $        -O -                       $
     8e. Social Security                                                              8e.    $        -0--                $
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify:                                                                   8f.     $       - 0 -

      8g.Pension or retirement income                                                 8g.    $            0 --

      8h.Other monthly income. Specify:                                                8h. +$

     Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.             9.           -0 --
 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.   $,A 25                                                $    2 )2S
 11.State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                              11. +           - 0 -

 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                     12.     $
                                                                                                                                                   Combined
                                                                                                                                                   monthly income
 , 13. Doyd expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:


 Official Form 1061                                             Schedule I: Your Income                                                                page 2
              Case 21-53476-sms                       Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                        Desc Main
                                                                  Document     Page 45 of 63

     Fill in this information to identify your case:


     Debtor 1              d    rtjh
                           First Name
                                        e 5   Z    1/45e141
                                                   Middle Ilame
                                                                          09
                                                                           .,wtoe,1(                       Check if this is:
     Debtor 2                                                                                              U An amended filing
     (Spouse, if filing)   First Name              Middle Name              Last Name

                                                                                                           U A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the: Atari       Ileglict of        eo1-31Ck1                        expenses as of the following date:
     Case number
     (If known)
                                        — 534-We                                                               MM / DD/ YYYY



    Official Form 106J
    Schedule J: Your Expenses                                                                                                                                    12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

    Part 1:                Describe Your Household

.1. Is this a joint case?

         No. Go to line 2.
      LI Yes. Does Debtor 2 live in a separate household?

                    O          No
                    U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

    2. Do you have dependents?                    ig<lo                                  Dependent's relationship to                 Dependent's      Does dependent live
       Do not list Debtor 1 and
       Debtor 2.
                                                  U Yes. Fill out this information for
                                                    each dependent
                                                                                         Debtor 1 or Debtor 2                        age
                                                                                                                                                   i with you?
       Do not state the dependents'
                                                                                                                                                   I .E] No
       names.                                                                                                                                      I 0 Yes
                                                                                                                                                        •


                                                                                                                                                      0 No
                                                                                                                                                        •

                                                                                                                                                   ! 0 Yes
                                                                                                                                                        •


                                                                                                                                                      0 No
                                                                                                                                                        •

                                                                                                                                                    1 El Yes
                                                                                                                                                    i 0 No
                                                                                                                                                        •

                                                                                                                                                   ' 0 Yes
                                                                                                                                                      El No
                                                                                                                                                      0 Yes
                                                                                                                                                        •


    13. Do your expenses include
        expenses of people other than
        yourself andyour dependents?              U Yes

    Part 2:          Estimate Your Ongoing Monthly Expenses

• Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

, expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.

    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
         any rent for the ground or lot.                                                                                       4.
                                                                                                                                                            q00
•        If not included in line 4:
          4a. Real estate taxes                                                                                                4a.                          360
         4b. Property, homeowner's, or renter's insurance                                                                      4b.                          ,v4O
          4c. Home maintenance, repair, and upkeep expenses                                                                    4c.
•         4d. Homeowner's association or condominium dues                                                                      4d.                           (an
Official Form 106J                                                  Schedule J: Your Expenses                                                                page 1
               Case 21-53476-sms                  Doc 13          Filed 05/18/21 Entered 05/18/21 16:14:37                                Desc Main
                                                                 Document     Page 46 of 63

    Debtor 1         0-c-joes-
                     First Name
                                      3seoh
                                   Middle NameI
                                                     &z r weA I
                                                     Lest Name
                                                                                             Case number (if known)    2)- 53 476
                                                                                                                                 Your expenses


     5. Additional mortgage payments for your residence, such as home equity loans                                    5.
                                                                                                                                                 -0 -
     6. Utilities:
          6a. Electricity, heat, natural gas                                                                          6a.
          6b. Water, sewer, garbage collection                                                                        6b.
          6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.
          6d. Other. Specify:                                                                                         6d.

     7. Food and housekeeping supplies                                                                                7.         $               200
     8. Childcare and children's education costs                                                                      8.                         - 0-
     9. Clothing, laundry, and dry cleaning                                                                           9.                         - 0-
    10. Personal care products and services                                                                           10.        $               - -
    11. Medical and dental expenses                                                                                   11.        $               -0-
    12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                 $               /            0
•       Do not include car payments.                                                                                  12.

    13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.        $               -        0 --

    14. Charitable contributions and religious donations                                                              14.        $               - 0 -
    15. Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

          15a.Life insurance                                                                                          15a. $
          15b.Health insurance                                                                                        15b.                       -        0 '-

          15c.Vehicle insurance                                                                                       15c. $
          15d.Other insurance. Specify.                                                                               15d. $                          -       0 -


    16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                                                 - 0 _-
          Specify:                                                                                                    16.

    17. Installment or lease payments:
          17a.Car payments for Vehicle 1                                                                              17a.                       - 0 -

          17b.Car payments for Vehicle 2                                                                              17b.
          17c.Other. Specify:                                                                                         17c. $                              0-
          17d.Other. Specify:                                                                                         17d. $                         -o -
    18. Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                  18.   $                   -0-
    19. Other payments you make to support others who do not live with you.
          Specify:                                                                                                         19.   $               -0-
    zo. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
                                                                                                                                                     --v. 0
           20a. Mortgages on other property                                                                           20a.

          20b. Real estate taxes                                                                                      20b.                           -6 -
           20c. Property, homeowners, or renter's insurance                                                           20c.                                (2)


           20d. Maintenance, repair, and upkeep expenses                                                              20d.                           "r" 0

           20e. Homeowner's association or condominium dues                                                           20e.



    Official Form 106J                                           Schedule J: Your Expenses                                                                page 2
             Case 21-53476-sms                Doc 13             Filed 05/18/21 Entered 05/18/21 16:14:37                         Desc Main
                                                                Document     Page 47 of 63

 Debtor 1               Tie_s
                First Name
                                   Jac/011 g
                                Middle Name      Last NamCeAS
                                                                 /lief i                     Case number (if known)     2-1 5L9     74

21. Other. Specify:                                                                                                   21.    +$      b

22.    Calculate your monthly expenses.

       22a.Add lines 4 through 21.                                                                                22a.

       22b.Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.

       22c.Add line 22a and 22b. The result is your monthly expenses.                                             22c.            2-)2,95

' 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                               23a.
                                                                                                                                  1 )2-95
      23b. Copy your monthly expenses from line 22c above.                                                            23b.    $    2. Qcf5
      23c.   Subtract your monthly expenses from your monthly income.
             The result is your monthly net income.                                                                   23c.




• 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      MO age payment to increase or decrease because of a modification to the terms of your mortgage?

         No.
         Yes.      Explain here:




 Official Form 106J                                             Schedule J: Your Expenses                                                page 3
          Case 21-53476-sms                         Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                             Desc Main
                                                                  Document     Page 48 of 63


 Fill in this information to identify your case:
                                                                             olP
 Debtor 1          Times
                    First Name
                                             (1 -
                                              Middle Na                     Last   NeaV
                                                                                          LIMA   I


 Debtor 2
 (Spouse, if filing) First Name               Middle Name                   Last Name


 United States Bankruptcy Court for the: r vI ,‘                        Geo no fcc.i
                                                            District of ,

 Case number                  1 ---
                     (If known)
                                      534.17(c.                                                                                     0       Check if this is an
                                                                                                                                            amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:         Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you Own
1. Schedule A/B: Property (Official Form 106A/B)
   la. Copy line 55, Total real estate, from Schedule A/B                                                                            $           0) 65

    lb. Copy line 62, Total personal property, from Schedule A/B                                                                               23)c1.97
    1c. Copy line 63, Total of all property on Schedule A/B
                                                                                                                                     $
Part 2:         Summarize Your Liabilities


                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                $        Gat 17 2-5
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                ri;
   3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

     3b.Copy the total claims from Part 2 (nenpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                     $             —6

                                                                                                        Your total liabilities                210 839 a.,

 Part 3:        Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 1061)
    Copy your combined monthly income from line 12 of Schedule I                                                                        $              )95 tS
                                                                                                                                                      ,

 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                              $
                                                                                                                                                   2)


Official Form 106Sum                           Summary of Your Assets and Liabilities and Certain Statistical Information                     page 1 of 2
            Case 21-53476-sms                  Doc 13           Filed 05/18/21 Entered 05/18/21 16:14:37                                Desc Main
                                                               Document     Page 49 of 63

 Debtor 1       Vr—
                 ames.
                 Fir Name
                                  36- tA
                                      Namea
                               Middle Nae        Last Nan
                                                       C i40   '
                                                                                               Case number (ir known)            5(94      76



               Answer These Questions for Administrative and Statistical Records

  6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     D /14-o. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     u Yes
                                                                                                                                 —

  7. Whaycind of debt do you have?

     IB' Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
            this form to the court with your other schedules.



  8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
     Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




  9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                         Total claim


       From Part 4 on Schedule E/F, copy the following:

                                                                                                                    —0 —
      9a.Domestic support obligations (Copy line 6a.)

                                                                                                         $
      9b.Taxes and certain other debts you owe the government. (Copy line 6b.)


      9c.Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                -  ---
      9d.Student loans. (Copy line 6f.)                                                                  $
                                                                                                                        -o -
      9e.Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

                                                                                                      +$                    0
      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)


      9g.Total. Add lines 9a through 9f.                                                                  $


                                                                                                                                                               J




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                  page 2 of 2
             Case 21-53476-sms                                   Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                           Desc Main
                                                                              Document     Page 50 of 63

Fill in this information to identify your case:

Debtor 1             c731es                          / ) S9l
                                                   7—"           0
                     First Name                         Middle   me              Last

Debtor 2
(Spouse, trilling)   First Name                         Middle Name
                                                                          •
                                                                                 Last Name


United States Bankruptcy Court for the:           No H-A era's'trict of (j.pi) r 7            I
Case number
(If known)
                                      5 30         CQ
                                                  -ri

                                                                                                                                                                CI Check if this is an
                                                                                                                                                                     amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                          12115

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

           i<lo
        1:1 Yes. Name of person                                                                            . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                            Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




      X4              1/4YUCO ( 4            ),                                 X
          Signature of Debtor 1                                                         Signature of Debtor 2



          Date    /)V/ 21
                651/g/20
                 M!        DO     /
                                      2                                             . Date
                                                                                             MIA/ DD /    YYYY




    Official Form 106Dec                                              Declaration About an Individual Debtor's Schedules
              Case 21-53476-sms                    Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                            Document     Page 51 of 63
Fill in this information to identify your case:                                                                 Check as directed in lines 17 and 21:
                                                                                                                According to the calculations required by
Debtor 1            \Trt,/)/1                                                                                   this Statement:
                    first Name.              Middle Nag*          Last N

Debtor 2                                                                                                       12/ 1. Disposable income is not determined
 (Spouse, if filing) First Name              Middle Name          Last Name                                           under 11 U.S.C. § 1325(b)(3).

 United States Bankruptcy Court for the:   th IMerastrict   of                                                      2. Disposable income is determined
                                                                                                                       under 11 U.S.C. § 1325(b)(3).
 Case number         /2_1 - 539162.
 (If known)                                                                                                     EK. The commitment period is 3 years.
                                                                                                                1:3 4. The commitment period is 5 years.


                                                                                                                    Check if this is an amended filing



Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                             10119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


 Part 1:           Calculate Your Average Monthly Income

 1. ri_litajA your marital and filing status? Check one only.
      [Not married. Fill out Column A, lines 2-11.
      El Married. Fill out both Columns A and B, lines 2-11.

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by E Fill in
      the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
      from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                         Column A        -    Column B
                                                                                                         Debtor 1            Debtor 2 or
                                                                                                                             non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.

 4. All amounts from any source which are regularly paid for household expenses of
    you or your dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and
    roommates. Do not include payments from a spouse. Do not include payments you
    listed on line 3.

 5.   Net income from operating a business, profession, or
                                                                   Debtor 1           Debtor 2
      farm
      Gross receipts (before all deductions)                          $    -   a-      $

      Ordinary and necessary operating expenses                                     _$
                                                                                                 Copy
      Net monthly income from a business, profession, or farm                                    here+   $
                                                                      $                $

  6. Net income from rental and other real property.               Debtor 1           Debtor 2

      Gross receipts (before all deductions)                          $

       Ordinary and necessary operating expenses                  — $

                                                                               C"—•              Copy
       Net monthly income from rental or other real property                                     here+   $


 Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                              page 1
              Case 21-53476-sms                   Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37 Desc Main
Debtor 1
                   First Name   Middle Nam         Leste
                                                               Document     Page 52 of 63
                                                                                    Case number (lrknown) -5                         3 12 16
                                                                                                 Column A            Column B
                                                                                                 Debtor 1            Debtor 2 or
                                                                                                                     non-filing spouse
                                                                                                       --       --
7. Interest, dividends, and royalties

8. Unemployment compensation                                                                      $         0    —
    Do not enter the amount if you contend that the amount received was a benefit under
    the Social Security Act. Instead, list it here.                 40

        For you
        For your spouse

 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act. Also, except as stated in the next sentence, do
    not include any compensation, pension, pay, annuity, or allowance paid by the United
    States Government in connection with a disability, combat-related injury or disability, or
    death of a member of the uniformed services. If you received any retired pay paid
    under chapter 61 of title 10, then include that pay only to the extent that it does not
    exceed the amount of retired pay to which you would otherwise be entitled if retired
    under any provision of title 10 other than chapter 61 .of that title.
10.Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act; payments received
    as a victim of a war crime, a crime against humanity, or international or domestic
    terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
    States Government in connection with a disability, combat-related injury or disability,
    or death of a member of the uniformed services. If necessary, list other sources on a
    separate page and put the total below.




        Total amounts from separate pages, if any.


 11. Calculate your total average monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                            $        NS                                 0 MS
                                                                                                                                               Total average
                                                                                                                                               monthly income



II:=1              Determine How to Measure Your Deductions from Income

 12. Copy your total average monthly income from line 11.
                                                                                                                                          $ 3) 015
 13. Calcul
          , te the marital adjustment. Check one:

     07You are not married. Fill in 0 below.
           You are married and your spouse is filing with you. Fill in 0 below.
           You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
           you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
           you or your dependents.
           Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
           list additional adjustments on a separate page.

           If this adjustment does not apply, enter 0 below.




           Total                                                                                                                               — 0
                                                                                                                     Copy here


 14. Your current monthly income. Subtract the total in line 13 from line 12.                                                              $




  Official Form 122C-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                          page 2
              Case 21-53476-sms                  Doc 13              Filed 05/18/21 Entered 05/18/21 16:14:37                        Desc Main
                3CaYle5
                                                                   Document      Page 53 of 63
Debtor 1                      aaVil                 02        ,0   eA                            Case number wknowo
                 First Name   Middle Na            Last   e



15. Calculate your current monthly income for the year. Follow these steps:

   15a.Copy line 14 here
                                                                                                                                          $     3) 01-5
           Multiply line 15a by 12 (the number of months in a year).                                                                      x 12
   15b.The result is your current monthly income for the year for this part of the form.


16. Calculate the median family income that applies to you. Follow these steps:
   16a. Fill in the state in which you live.

    16b. Fill in the number of people in your household.


    16c. Fill in the median family income for your state and size of household.
         To find a list of applicable median income amounts, go online using the link specified in the separate
                                                                                                                                           $   53) HS
         instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.       Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
               11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

    17b.        Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                11 U.S. C. § 1325(6)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                On line 39 of that form, copy your current monthly income from line 14 above.

Part 3:           Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


18. Copy your total average monthly income from line 11.

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
    calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
    the amount from line 13.
    19a.If the marital adjustment does not apply, fill in Don line 19a.


    19b. Subtract line 19a from line 18.


20. Calculate your current monthly income for the year. Follow these steps:

    20a. Copy line 19b


            Multiply by 12 (the number of months in a year).


    20b. The result is your current monthly income for the year for this part of the form.


    20c.Copy the median family income for your state and size of household from line 16c



21. How do the lines compare?


    CI     Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
           The commitment period is 3 years. Go to Part 4.




           Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 4, The commitment period is 5 years. Go to Part 4.




 Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                            page 3
            Case 21-53476-sms                  Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37 Desc Main
            :raffles Vsef                    B              Document     Page 54 of 63       Q-f — 3
 Debtor 1                                                                                      Case number (if known)
             First Name       Middle Nam        Last Name




1:211       Sign Below

            By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


                 CP/1W               I.)
                Sig ature of Debtor I                                                   Signature of Debtor 2


               Date          SiPO— I                                                    Date
                          MM/DD /YYYY                                                          MM/ DD       /YYYY

            If you checked 17a, do NOT fill out or file Form 122C-2.
            If you checked 17b, fill out Form 122C-2 and file it with this form. On line-39 of that form, copy your current monthly income from line 14 above.




  Official Form 122C-1             Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                           page 4
               Case 21-53476-sms                      Doc 13          Filed 05/18/21 Entered 05/18/21 16:14:37                       Desc Main
                                                                     Document     Page 55 of 63

Fill in this information to identify your case:

Debtor 1           (7—
                     0071e5
                    Fast Name
                                          a   C
                                              C ;5"ejOh
                                                Micidlepame
                                                                              weif
                                                                              t Name

 Debtor 2
 (Spouse, if filing) First Name                 WMle Name                  Last Name


 United States Bankruptcy Court for the: Orgle rnDistrict of

 Case number                  — 5 .3   tr/(12
 (If known)

                                                                                                                  D Check if this is an amended filing

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                04/19

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C-1).
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).



Part 1:           Calculate Your Deductions from Your Income



     The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
     to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
     instructions for this form. This information may also be available at the bankruptcy clerk's office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use
    some of your actual expenses if they are higher than the standards. Do not include any operating expenses that you
    subtracted from income in lines 5 and 6 of Form 122C-1, and do not deduct any amounts that you subtracted from your
    spouse's income in line 13 of Form 122C-1.

    If your expenses differ from month to month, enter the average expense.

    Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.




       5. The number of people used in determining your deductions from income
          Fill in the number of people who could be claimed as exemptions on your federal income tax
          return, plus the number of any additional dependents whom you support. This number may
          be different from the number of people in your household.



       National
                                  You must use the IRS National Standards to answer the questions in lines 6-7.
       Standards



       6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
          Standards, fill in the dollar amount for food, clothing, and other items.



       7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
          Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
          categories—people who are under 65 and people who are 65 or older—because older people have a higher IRS
          allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct the
          additional amount on line 22.




Official Form 122C-2                                          Chapter 13 Calculation of Your Disposable Income                                       page 1
           Case 21-53476-sms                   Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                Desc Main
                                                            Document     Page 56 of 63
Debtor 1    rapies Tasek
             First Name      Middle Nam
                                               ButA)-Q-A
                                                Last    e
                                                                                             Case number (if known)       — 534-76
           People who are under 65 years of age

           7a. Out-of-pocket health care allowance per person $

           7b. Number of people who are under 65                X
                                                                                        Copy     t
           7c. Subtotal. Multiply line 7a by line 7b.
                                                                                        here+

            People who are 65 years of age or older

           7d. Out-of-pocket health care allowance per person $

           7e. Number of people who are 65 or older              X
                                                                                        Copy  4.
           7f. Subtotal. Multiply line 7d by line 7e.                                   here+    $


       7h. Total. Add lines 7c and 7f.                                                                                Copy here+           $


     Local
                      You must use the IRS Local Standards to answer the questions in lines 8-15.
     Standards

    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:
    l• Housing and utilities — Insurance and operating expenses
    • Housing and utilities — Mortgage or rent expenses

    To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
    specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.

    8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill
       in the dollar amount listed for your county for insurance and operating expenses.

    9. Housing and utilities — Mortgage or rent expenses:

            9a.Using the number of people you entered in line 5, fill in the dollar amount
               listed for your county for mortgage or rent expenses.
            9b.Total average monthly payment for all mortgages and other debts secured by
               your home.
                To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after you file
                for bankruptcy. Next divide by 60.

                      Name of the creditor                           Average monthly,
                                                                     payment




                                                                      $
                                                                                        Copy                          Repeat this amount
                            9b. Total average monthly payment I       $                                               on line 33a.
                                                                                        here+        $

           9c. Net mortgage or rent expense.
                Subtract line 9b (total average monthly payment) from line 9a (mortgage or                            Copy here+
                rent expense). If this number is less than $0, enter $0.

    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrecfand affects
        the calculation of your monthly expenses, fill in any additional amount you claim.
            Explain
            why:




 Official Form 122C-2                              Chapter 13 Calculation of Your Disposable Income                                              page 2
              Case 21-53476-sms     •               Doc 13      Filed 05/18/21 Entered 05/18/21 16:14:37                                    Desc Main
                                                               Document     Page 57 of 63
Debtor 1       T ct_rrte,5
                  -
                First Name
                                Uf Ii
                               Middle Name          Last N m
                                                                                                 Case number (If known)    24                   76
   11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

                   0. Go to line 14.
                   1. Go to line 12.
                   2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
        expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.


    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for
        each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In
        addition, you may not claim the expense for more than two vehicles.


            Vehicle 1        Describe Vehicle 1:




           13a. Ownership or leasing costs using IRS Local Standard

           13b. Average monthly payment for all debts secured by Vehicle 1.
                Do not include costs for leased vehicles.
                To calculate the average monthly payment here and on line 13e,
                add all amounts that are contractually due to each secured
                creditor in the 60 months after you file for bankruptcy. Then divide
                by 60.

                 Name of each creditor for Vehicle 1             Average monthly
                                                                 -
                                                                 payment




                                                                                        Copy
                             Total average monthly payment
                                                                L,                      here+     —$
                                                                                                                          Repeat this amount
                                                                                                                          on line 33b.

           13c. Net Vehicle 1 ownership or lease expense                                                                  i Copy net Vehicle
                Subtract line 13b from line 13a. If this number is less than $0, enter $0.                                  1expense here+       $


            Vehicle 2         Describe Vehicle 2:




           13d.Ownership or leasing costs using IRS Local Standard

           13e.Average monthly payment for all debts secured by Vehicle 2.
                Do not include costs for leased vehicles.

                  Name of each creditor for Vehicle 2                Average monthly
                                                                     payment


                                                                 + $
                                                                                         Copy                              Repeat this amount
                              Total average monthly payment                                                                on line 33c.
                                                                                         here+        $


           13f. Net Vehicle 2 ownership or lease expense                                                                    Copy net Vehicle
                                                                                                                            2 expense here
                Subtract line 13e from 13d. If this number is less than $0, enter $0                                        +


    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
        Transportation expense allowance regardless of whether you use public transportation.

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
        deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
        more than the IRS Local Standard for Public Transportation.

 Official Form 122C-2 .                                 Chapter 13 Calculation of Your Disposable Income                                                page 3
               Case 21-53476-sms                 Doc 13       Filed 05/18/21 Entered 05/18/21 16:14:37                                Desc Main
                                                             Document     Page 58 of 63
Debtor 1       -/ Ceine5
                  '*
                First Name
                              3; 15 •Spjl
                                       4
                              Middle Name/
                                                                                                Case number (if known)   .2- 1   -58 4176
     Other Necessary              In addition to the expense deductions listed above, you are allowed your monthly expenses for the
     Expenses                     following IRS categories.

   16.Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,
      self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
      from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected
      refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
      Do not include real estate, sales, or use taxes.

   17.Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
      union dues, and uniform costs.
      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.
   18.Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
      together, include payments that you make for your spouse's term life insurance.
      Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of
      life insurance other than term.

    19.Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
       agency, such as spousal or child support payments.
       Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

    20. Education: The total monthly amount that you pay for education that is either required:
        • as a condition for your job, or
        • for your physically or mentally challenged dependent child if no public education is available for similar services.

    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.

    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
        required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
        savings account. Include only the amount that is more than the total entered in line 7.
        Payments for health insurance or health savings accounts should be listed only in line 25.

    23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        income, if it is not reimbursed by your employer.                                                                              + $
        Do not include payments for basic home telephone, internet or cell phone service. Do not include self-employment
        expenses, such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.

    24. Add all of the expenses allowed under the IRS expense allowances.
        Add lines 6 through 23.

      Additional Expense               These are additional deductions allowed by the Means Test
      Deductions                       Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
        your dependents.
           Health insurance

           Disability insurance
           Health savings account
           Total                                                               Copy total here+

           Do you actually spend this total amount?
           ID No. How much do you actually spend?
           0   Yes

     26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
         continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
         your household or member of your immediate family who is unable to pay for such expenses. These expenses may
         include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

     27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
         you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
        By law, the court must keep the nature of these expenses confidential.


 Official Form 122C-2                                 Chapter 13 Calculation of Your Disposable Income                                            page 4
              Case 21-53476-sms                      Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                   Desc Main
                                                                  Document     Page 59 of 63
Debtor 1       Tes Tatsp,pii 8ictcpwe,11
                First Name     Middle Name   I       Last Namte
                                                                                                      Case number (if known)   2f —534'4)
    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
       If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
       then fill in the excess amount of home energy costs.
       You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
        claimed is reasonable and necessary.


    29.Education expenses for dependent children who are younger than 18. The monthly expenses (not more
       than $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a
       private or public elementary or secondary school.
       You must give your case trustee documentation of your actual expenses, and you must explain why the amount
       claimed is reasonable and necessary and not already accounted for in lines 6-23.
       * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.


    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
       than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
       than 5% of the food and clothing allowances in the IRS National Standards.
       To find a chart showing the maximum additional allowance, go online using the link specified in the separate
       instructions for this form. This chart may also be available at the bankruptcy clerk's office.
       You must show that the additional amount claimed is reasonable and necessary.

    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
       instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).
           Do not include any amount more than 15% of your gross monthly income.

    32.Add all of the additional expense deductions.
           Add lines 25 through 31.


     Deductions for Debt Payment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 33e.
           To calculate the total average monthly payment, add all amounts that are contractually due
           to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                              Average monthly
                                                                                                              payment
            Mortgages on your home

            33a.Copy line 9b here                                                                       4      $

            Loans on your first two vehicles

            33b.Copy line 13b here.                                                                            $


            33c.Copy line 13e here.                                                                     4      $

            33d. List other secured debts:

                   Name of each creditor for other                 Identify property that     Does
                   secured debt                                    secures the debt           payment
                                                                                            • include taxes
                                                                                              or insurance?

                                                                                             1:1 No
                                                                                                 Yes
                                                                                             El No
                                                                                                 Yes
                                                                                                 No
                                                                                              Ei Yes
                                                                                                                                 Copy total
             33e. Total average monthly payment. Add lines 33a through 33d.
                                                                                                                                 here+


 Official Form 122C-2                                   Chapter 13 Calculation of Your Disposable Income                                                  page 5
               Case 21-53476-sms                    Doc 13        Filed 05/18/21 Entered 05/18/21 16:14:37                                       Desc Main
                                                                 Document     Page 60 of 63
Debtor 1         3--
                  ames T(;5e,01,1 80( 1/0 12A.
                 F,Irst Name      Middle Name/       Las N   e
                                                                                                      Case number (if known)   2-   - 5gY76
   34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
       for your support or the support of your dependents?


       •       No. Go to line 35.
       O Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
              possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.


                         Name of the creditor          Identify property that     Total cure                      Monthly cure amount
                                                       secures the debt           amount


                                                                                                    +60=          $

                                                                                                    +60=          $

                                                                                                    +60=+$
                                                                                                                                         Copy
                                                                                                   Total                                 total
                                                                                                                                         here+


    35. Do you owe any priority claims—such as a priority tax, child support, or alimony—that are past due as of
        the filing date of your bankruptcy case? 11 U.S.C. § 507.
           0   No. Go to line 36.
           0   Yes. Fill in the total amount of all of these priority claims. Do not include current or
                    ongoing priority claims, such as those you listed in line 19.

                       Total amount of all past-due priority claims.                                                                    +60         $


    36.Projected monthly Chapter 13 plan payment

           Current multiplier for your district as stated on the list issued by the Administrative
           Office of the United States Courts (for districts in Alabama and North Carolina) or by
           the Executive Office for United States Trustees (for all other districts).
                                                                                                              X
           To find a list of district multipliers that includes your district, go online using the link
           specified in the separate instructions for this form. This list may also be available at the
           bankruptcy clerk's office.
                                                                                                                                         Copy
           Average monthly administrative expense                                                                                        total
                                                                                                                                         here+


    37.Add all of the deductions for debt payment. Add lines 33e through 36.




      Total Deductions from Income

    38.Add all of the allowed deductions.

           Copy line 24, All of the expenses allowed under IRS expense allowances

           Copy, line 32, All of the additional expense deductions

           Copy line 37, All of the deductions for debt payment                                                +$

                                                                                                                                         Copy
           Total deductions                                                                                   .17-                      1total
                                                                                                                                          here +




 Official Form 122C-2                                  Chapter 13 Calculation of Your Disposable Income                                                      page 6
                 Case 21-53476-sms                Doc 13         Filed 05/18/21 Entered 05/18/21 16:14:37                                   Desc Main
                                                                Document     Page 61 of 63
    Debtor 1       Jcify)e,S
                   First Name
                                      sepJi
                                Middle Name          I llama
                                                                                                   Case number (if known)   94 —53476
Part 2:            Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

    39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
        Statement of Your Current Monthly Income and Calculation of Commitment Period.

    ao. Fill in any reasonably necessary income you receive for support for dependent
        children. The monthly average of any child support payments, foster care payments, or
        disability payments for a dependent child, reported in Part I of Form 122C-1, that you
        received in accordance with applicable nonbankruptcy law to the extent reasonably
        necessary to be expended for such child.

    41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
        employer withheld from wages as contributions for qualified retirement plans, as
        specified in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement
        plans, as specified in 11 U.S.C. § 362(b)(19).


    42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here                9   $


    43. Deduction for special circumstances. If special circumstances justify additional
1       expenses and you have no reasonable alternative, describe the special circumstances
        and-their expenses. You must give your case trustee a detailed explanation of the
        special circumstances and documentation for the expenses.

         Describe the special circumstances                             Amount of expense




                                                                                             Copy here
                                                               Total                                         $




    44. Total adjustments. Add lines 40 through 43.                                                                           Copy here 5    — $




    45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.




     Part 3:         Change in Income or Expenses


     46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed
         or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
         open, fill in the information below. For example, if the wages reported increased after you filed your petition, check
         122C-1 in the first column, enter line 2 in the second column, explain why the wages increased, fill in when the increase
         occurred, and fill in the amount of the increase.

         Form                                                               Date of change         Increase or        Amount of change
                                                                                                   decrease?

               122C-1                                                                           ElIncrease
        111122C-2                                                                               0Decrease

         0122C-1                                                                                DIncrease
         0122C-2                                                                                ElDecrease

         0122C-1                                                                                ElIncrease
         0122C-2                                                                                DIDecrease
         0122C-1                                                                                0Increase
         0122C-2                                                                                ElDecrease


     Official Form 122C-2                             Chapter 13 Calculation of Your Disposable Income                                                  page 7
             Case 21-53476-sms                 Doc 13      Filed 05/18/21 Entered 05/18/21 16:14:37                                 Desc Main
                                                          Document     Page 62 of 63
Debtor 1
               First Name
                                       5QP
                                 Middle Name
                                               ajoe41
                                               Las Na
                                                                                              Case number (if known)


Part 4:         Sign Below




By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.



IX
     Signature of Debtor 1                                                  Signature of Debtor 2


     Date                                                                   Date
            MM! DD          / YYYY                                                 MM! DD     / YYYY




 Official Form 122C-2                              Chapter 13 Calculation of Your Disposable Income                                             page 8
                                     Case 21-53476-sms   Doc 13    Filed 05/18/21 Entered 05/18/21 16:14:37               Desc Main
                                                                  Document     Page 63 of 63




    UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF GEORGIA
RICHARD B. RUSSELL FEDERAL BUILOING. ROOM 1340
            75 TED TURNER DRIVE, S.W.
             ATLANTA, GEORGIA 30303
                 OFFICIAL BUSINESS




                                                                                                              W-Zk 1:6 151:\
                                                                                                                    3c   GJ-
                                                                                                         53




                                                           O7Fi'c            c2            C      •
                                                                                  )            -1- e-           14- 0
                                                            75       re_d-                              S ,   \AL
                                                             Pi+-1 G•fri—cx,)         1r          7 O.'"
